Exhibit 10.1

 

EXECUTION VERSION

 

U.S. $900,000,000

 

TERM LOAN CREDIT AGREEMENT

 

Dated as of November 15, 2012

 

Among

 

ECOLAB INC.,
as Borrower,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,
as Banks

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

 

Section 1.01. Certain Defined Terms

1

Section 1.02. Computation of Time Periods

16

Section 1.03. Accounting Terms and Change in Accounting Principles

16

 

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

 

Section 2.01. The Advances

17

Section 2.02. Making the Advances

17

Section 2.03. [Reserved]

19

Section 2.04. [Reserved]

19

Section 2.05. [Reserved]

19

Section 2.06. [Reserved]

19

Section 2.07. Fees

19

Section 2.08. Reduction of the Commitments

20

Section 2.09. Repayment of Advances

20

Section 2.10. Interest on Advances

20

Section 2.11. Additional Interest on Eurodollar Advances

22

Section 2.12. Interest Rate Determination

22

Section 2.13. Voluntary Conversion or Continuation of Advances

23

Section 2.14. Prepayments

24

Section 2.15. Increased Costs and Reduced Return

24

Section 2.16. Illegality

25

Section 2.17. Payments and Computations

26

Section 2.18. Sharing of Payments, Etc.

27

Section 2.19. [Reserved]

28

Section 2.20. Taxes

28

Section 2.21. Substitution of Banks

32

Section 2.22. [Reserved]

33

Section 2.23. [Reserved]

33

Section 2.24. Defaulting Banks

33

 

 

ARTICLE 3

CONDITIONS OF LENDING

 

 

Section 3.01. Conditions Precedent to this Agreement

34

Section 3.02. Conditions Precedent to Borrowing

35

 

i

--------------------------------------------------------------------------------


 

Section 3.03. Conditions Precedent to Acquisition Funding

35

 

 

ARTICLE 4

REPRESENTATION AND WARRANTIES

 

 

Section 4.01. Representations and Warranties of the Borrower

36

 

 

ARTICLE 5

COVENANTS OF THE BORROWER

 

 

Section 5.01. Affirmative Covenants

39

Section 5.02. Negative Covenants

44

Section 5.03. Financial Covenant

45

 

 

ARTICLE 6

EVENTS OF DEFAULT

 

 

Section 6.01. Events of Default

45

 

 

ARTICLE 7

THE AGENT

 

 

Section 7.01. Appointment and Authority

48

Section 7.02. Rights as a Bank

48

Section 7.03. Exculpation Provisions

48

Section 7.04. Reliance by Agent

49

Section 7.05. Delegation of Duties

50

Section 7.06. Resignation of Agent

50

Section 7.07. Non-Reliance on Agent and Other Banks

50

Section 7.08. No Other Duties, Etc.

51

Section 7.09. Indemnification

51

 

 

ARTICLE 8

[RESERVED]

 

 

ARTICLE 9

MISCELLANEOUS

 

 

Section 9.01. Amendments, Etc.

52

Section 9.02. Notices, Etc.

52

Section 9.03. No Waiver; Remedies

55

Section 9.04. Costs and Expenses

55

Section 9.05. Right of Set-off

56

Section 9.06. Judgment

56

Section 9.07. Binding Effect

57

Section 9.08. Assignments and Participations

57

Section 9.09. Consent to Jurisdiction

60

 

ii

--------------------------------------------------------------------------------


 

Section 9.10. GOVERNING LAW

61

Section 9.11. Execution in Counterparts

61

Section 9.12. Indemnification

61

Section 9.13. Confidentiality

62

Section 9.14. Non-reliance by the Banks

63

Section 9.15. No Indirect Security

63

Section 9.16. Waiver of Jury Trial

63

Section 9.17. USA Patriot Act Notification

64

Section 9.18. No Advisory or Fiduciary Responsibility

64

Section 9.19. Severability

64

 

iii

--------------------------------------------------------------------------------


 

ANNEX A

 

EXHIBIT A

EXHIBIT B EXHIBIT C

EXHIBIT D EXHIBIT E

 

SCHEDULE I

COMMITMENTS

 

Form of Note

Form of Notice of Borrowing

Form of Assignment and Acceptance

Form of Opinion of General Counsel of the Borrower

Form of Subsidiary Guaranty

 

Applicable Lending Offices and Notice Addresses

 

iv

--------------------------------------------------------------------------------


 

TERM LOAN CREDIT AGREEMENT

 

Dated as of November 15, 2012

 

ECOLAB INC., a Delaware corporation, the financial institutions party hereto as
Banks from time to time and BANK OF AMERICA, N.A. (“Bank of America”), as
administrative agent (the “Agent”) for the Banks hereunder, agree as follows:

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“364-Day Credit Agreement” means the 364-Day Credit Agreement dated as of
August 10, 2012 among the Borrower, as borrower, Bank of America, as
administrative agent, and the other financial institutions and agents party
thereto.

 

“5-Year Credit Agreement” means the Multicurrency Credit Agreement dated as of
September 8, 2011 among the Borrower, the borrowing subsidiaries party thereto,
Bank of America, as administrative agent, and the other financial institutions
and agents party thereto.

 

“Acquisition Funding” means Advances made on the Acquisition Funding Date to pay
the acquisition consideration pursuant to the Merger Agreement.

 

“Acquisition Funding Date” means the “Closing Date” as defined in the Merger
Agreement.

 

“Acquisition Funding Date Material Adverse Effect” shall mean any change,
circumstance, effect, event or fact that (a) has a material and adverse effect
on the business, assets, liabilities, condition (financial or otherwise) or
results of operations of the Target and the Retained Subsidiaries, taken as a
whole or (b) prohibits the Target from consummating the transactions
contemplated by the Merger Agreement in accordance with its terms and Applicable
Laws; provided, that no change, circumstance, effect, event or fact shall be
deemed (individually or in the aggregate) to constitute, nor shall any of the
foregoing be taken into account in determining whether there has been an
Acquisition Funding Date Material Adverse Effect, to the extent that such
change, circumstance, effect, event or fact results from, arises out of, or
relates to (i) a general deterioration in

 

--------------------------------------------------------------------------------


 

the economy or in the economic conditions prevalent in the industry in which the
Target and the Retained Subsidiaries operate; (ii) the outbreak or escalation of
hostilities involving the United States, the declaration by the United States of
a national emergency or war or the occurrence of any other calamity or crisis,
including acts of terrorism; (iii) the disclosure of the fact that the Borrower
is the prospective acquirer of the Target; (iv) the execution of the Merger
Agreement, or the announcement, disclosure or pendency of the transactions
contemplated by the Merger Agreement or any other Transaction Document; or
(v) any change in accounting requirements or principles imposed upon the Target,
the Retained Subsidiaries or their respective businesses as a result of a change
in GAAP or any change in Applicable Laws, so long as, in the case of clauses
(i), (ii) and (v), the Target and the Retained Subsidiaries are not
disproportionately affected by such conditions as compared with other businesses
in the same industry. Defined terms in this definition not otherwise defined
herein shall have the meanings assigned in the Merger Agreement.

 

“Act” has the meaning specified in Section 9.17.

 

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form approved by the Agent.

 

“Advance” means an advance by a Bank to the Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Advance, each of which shall be a
“Type” of Advance.

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly or indirectly controls or is controlled by or is under common
control with the Person specified.

 

“Agent” has the meaning set forth in the introductory paragraph.

 

“Agreement” means this Term Loan Credit Agreement dated as of November 15, 2012.

 

“Applicable Base Rate Margin” has the meaning specified in Section 2.10(a).

 

“Applicable Eurodollar Margin” has the meaning specified in Section 2.10(b).

 

“Applicable Lending Office” means, with respect to Bank of America, its office
specified as its Applicable Lending Office on Schedule I and, with respect to
any other Bank, the office of such Bank specified as its “Applicable Lending
Office” or “Address” in its Administrative Questionnaire or, in either case,
such other office of such Bank located within the United States of America as
such Bank may from time to time specify to the Borrower and the Agent.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means the Applicable Eurodollar Margin under
Section 2.10(b).

 

“Applicable Percentage” means with respect to any Bank at any time, (i) prior to
the making of the Advances, the percentage (carried out to the ninth decimal
place) of the Total Commitments represented by such Bank’s Commitment at such
time and (ii) thereafter, the percentage (carried out to the ninth decimal
place) of the total outstanding Advances represented by such Bank’s outstanding
Advances at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Assignment and Acceptance” means an assignment and acceptance in substantially
the form of Exhibit C hereto pursuant to which a Bank assigns all or a portion
of such Bank’s rights and obligations under this Agreement in accordance with
the terms of Section 9.08.

 

“Availability Period” means the period from and including the Closing Date to
and including the Commitment Termination Date.

 

“Bank of America” has the meaning set forth in the introductory paragraph.

 

“Banks” means the financial institutions listed on the signature pages hereof
and any assignee of a Bank pursuant to an Assignment and Acceptance, excluding
any former Bank that has assigned all of its obligations hereunder pursuant to
an Assignment and Acceptance.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance which bears interest as provided in
Section 2.10(a).

 

3

--------------------------------------------------------------------------------


 

“Borrower” means Ecolab Inc., a Delaware corporation, and, subject to
Section 5.02(b), its successors and assigns.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type (and, in the case of Eurodollar Advances, for the same Interest Period)
made to the Borrower by each of the Banks pursuant to Section 2.01.

 

“Business Day” means a day of the year, other than a Saturday or Sunday, (a) on
which banks are not required or authorized to close in New York City and (b) if
the applicable Business Day relates to any Eurodollar Advance, on which dealings
are carried on in the London and/or Dublin interbank market.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the aggregate ordinary voting power
represented by the issued and outstanding shares of stock of the Borrower, or
(b) during any period of 25 consecutive calendar months, commencing on the date
of this Agreement, the ceasing of those individuals (the “Continuing Directors”)
who (i) were directors of the Borrower on the first day of each such period or
(ii) subsequently became directors of the Borrower and whose initial election
subsequent to that date was approved by a majority of the Continuing Directors
then on the board of directors of the Borrower, to constitute a majority of the
board of directors of the Borrower.

 

“Closing Date” means November 15, 2012.

 

“Commitment” means, for each Bank, the amount set forth opposite such Bank’s
name on Annex A under the caption “Commitment”, as such amount may be reduced or
increased pursuant to an assignment made in accordance with Section 9.08.

 

4

--------------------------------------------------------------------------------


 

“Commitment Termination Date” means the earliest of (i) April 15, 2013, (ii) the
date on which Advances are made pursuant to Section 2.01 and (iii) the date the
Merger Agreement is terminated or the Merger is abandoned.

 

“Communications” has the meaning specified in Section 9.02(b).

 

“Consolidated EBITDA” means for any Measurement Period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such Measurement Period, (ii) the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
Measurement Period, (iii) depreciation and amortization expense for such
Measurement Period, (iv) other non-cash items of the Borrower and its
Subsidiaries except to the extent such non-cash charges are reserved for cash
charges to be taken in the future, (v) non-recurring items of the Borrower and
its Subsidiaries reducing such Consolidated Net Income; provided that the amount
pursuant to this clause (v) shall not exceed $100,000,000 per fiscal year (which
amount may be increased by the amount permitted for the immediately succeeding
two fiscal years, and any such increase used in any fiscal year shall reduce on
a dollar-for-dollar basis the amount otherwise permitted in such immediately
succeeding year(s) provided that in no event shall the amount added back
pursuant to this clause (v) exceed an amount equal to $150,000,000 in any fiscal
year), (vi) all charges, fees and expenses incurred in connection with the
restructuring plan announced by the Borrower on February 17, 2011 and (vii) all
premiums, make whole amounts, breakage costs, penalties, prepayment charges,
call premiums, amounts paid to repay, repurchase, redeem or retire the Nalco
Bonds in excess of par, incurred in connection with the repayment, redemption,
retirement or repurchase of the Nalco Bonds, and minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) federal, state,
local and foreign income tax credits of the Borrower and its Subsidiaries for
such Measurement Period and (ii) all non-cash items increasing Consolidated Net
Income for such Measurement Period.

 

“Consolidated Interest Expense” means, for any period, interest expense in
respect of Debt (including that attributable to leases recorded as capital
leases in accordance with GAAP in effect on the date hereof), net of interest
income, of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding (a) interest on deferred
compensation reported in respect of such Measurement Period, (b) any income or
expense in respect of such period associated with spot-to-forward differences or
points on foreign currency swap transactions that are included in interest
income or expense as a result of Statement of Financial Accounting Standards
No. 133, (c) fees and expenses paid by the Borrower and its Subsidiaries in
connection with credit card arrangements, (d) fees and expenses paid to rating
agencies, (e) fees paid to banks, trust companies and finance entities with
respect to operating accounts with such entities maintained by the Borrower or
any of its Subsidiaries, (f) implicit interest

 

5

--------------------------------------------------------------------------------


 

with respect to earn-out obligations, and (g) all premiums, make whole amounts,
breakage costs, penalties, prepayment charges, call premiums, amounts paid to
repay, repurchase, redeem or retire the Nalco Bonds in excess of par, incurred
in connection with the repayment, redemption, retirement or repurchase of the
Nalco Bonds.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of the Borrower in its consolidated financial
statements at such date in accordance with GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination, (a) the
total assets of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, as set forth in the most recent financial
statements delivered on or prior to such date pursuant to Section 5.01(b)(i) or
(ii) minus (b) all unamortized debt discount and expense, unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, anticipated
future benefit of tax loss carry-forwards, copyrights, organization or
developmental expenses and other intangible assets.

 

“Convert”, “Conversion”, and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.12, 2.13 or
2.16.

 

“Credit Rating” means, as of any date of determination, the available public
ratings as determined by one or more Rating Agencies of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
Borrower shall not maintain a public Credit Rating of its non-credit-enhanced,
senior unsecured long-term debt from at least two Rating Agencies, the Credit
Rating shall be deemed to be below BBB-(S&P), Baa3 (Moody’s) and BBB-(Fitch),
(b) if the Borrower shall maintain a public rating of its non-credit-enhanced,
senior unsecured long-term debt from only two Rating Agencies, then the higher
of such Credit Ratings shall apply, unless there is a split in Credit Ratings of
more than one ratings level, in which case the Credit Rating that is one level
lower than the higher of the Borrower’s two Credit Ratings shall apply and
(c) if the Borrower shall maintain a public Credit Rating of its
non-credit-enhanced, senior unsecured long-term debt from all three of the
Rating Agencies, (i) if (x) two Credit Ratings are equivalent and the third
Credit Rating is lower, the higher Credit Rating shall apply, (y) two Credit
Ratings are equivalent and the third Credit Rating is higher, the lower Credit
Rating shall apply and (z) no Credit Ratings are equivalent, the Credit Rating
that is neither the highest nor the lowest Credit Rating shall apply.

 

6

--------------------------------------------------------------------------------


 

“Debt” means (but without duplication of any item) (a) indebtedness for borrowed
money; (b) obligations evidenced by bonds, debentures, notes or other similar
instruments; (c) obligations to pay the deferred purchase price of property or
services, excluding trade obligations and other accounts payable arising in the
ordinary course of business; (d) obligations as lessee under leases which shall
have been or should be, in accordance with GAAP in effect on the date hereof,
recorded as capital leases; (e) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d) above; and (f) solely with respect to Section 5.02(a),
liabilities in respect of unfunded vested benefits under plans covered by Title
IV of ERISA.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, receivership, insolvency, or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event which would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.

 

“Defaulting Bank” means, subject to Section 2.24(b), any Bank that (a) has
failed to (i) fund all or any portion of its Advances within three Business Days
of the date such Advances were required to be funded hereunder unless such Bank
notifies the Agent and the Borrower in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
has not been satisfied (each such condition precedent, together with any
applicable default, to be specifically identified in such writing), or (ii) pay
to the Agent or any Bank any other amount required to be paid by it hereunder
within three Business Days of the date when due, (b) has notified the Borrower
or the Agent that it does not intend to comply with its funding obligations or
has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Agent, to confirm in writing to the Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
other than via an Undisclosed Administration, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a Governmental Authority. Any determination
by the Agent that a Bank is a Defaulting Bank under clauses (a) through
(d) above shall be conclusive and binding absent manifest error, and such

 

7

--------------------------------------------------------------------------------


 

Bank shall be deemed to be a Defaulting Bank (subject to Section 2.24(b)) upon
delivery of written notice of such determination to the Borrower and each Bank.

 

“Dollars” and the sign “$” each mean lawful money of the United States of
America.

 

“Eligible Assignee” means (a) a Bank, (b) an Affiliate or Approved Fund of a
Bank, (c) any other Person subject to the consents otherwise required by
Section 9.08; provided that Eligible Assignee shall not include (i) the Borrower
or the Borrower’s Affiliates, (b) any Defaulting Bank or any of its Subsidiaries
or any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing Persons or (c) a natural person.

 

“Environmental Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, or binding judgment, order,
injunction, decree or requirement of any Governmental Authority relating to
protection of the environment (including ambient air, surface water, ground
water, land surface or subsurface strata, sediment, natural resources), or the
handling, use, presence, disposal, Release of, any Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower or any of its Subsidiaries, and (b) any
partnership, trade or business under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Borrower or any of its
Subsidiaries.

 

“Eurodollar Advance” means an Advance which bears interest as provided in
Section 2.10(b).

 

“Eurodollar Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Rate” means:

 

(a)           for any Interest Period with respect to a Eurodollar Rate Advance,
the rate per annum equal to the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or, if Reuters is not
available, such other commercially available, generally recognized financial
information service providing quotations of LIBOR as designated by the Agent
from time to time) at approximately 11:00 a.m. (London time) two Business Days
prior to the

 

8

--------------------------------------------------------------------------------


 

commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Advance being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m.
(London time) determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Advance being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

 

“Eurodollar Rate Reserve Percentage” of any Bank for the Interest Period for any
Eurodollar Advance means the reserve percentage applicable during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurodollar Liabilities having a term equal to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Damages” has the meaning specified in Section 9.12(a).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

9

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers as
published for such day (or if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York; provided that
if such rate is not so published for any day which is a Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Agent.

 

“Fitch” means Fitch, Inc., a majority-owned subsidiary of Fimalac, S.A., and any
successor thereto.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable governmental authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority relating to the intention to terminate any
such Foreign Pension Plan or to appoint a trustee or similar official to
administer any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, (d) the incurrence by the Borrower, any Subsidiary or any
Affiliate of any liability under applicable law on account of the complete or
partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Borrower, any Subsidiary or any Affiliate, or the imposition on the Borrower,
any Subsidiary or any Affiliate of any fine, excise tax or penalty resulting
from any noncompliance with any applicable law.

 

“Foreign Pension Plan” shall mean any benefit plan described in
Section 4(b)(4) of ERISA maintained for employees of the Borrower that under
applicable law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

 

“Funding Date” means the date on which the Advances are made hereunder, which
may, for the avoidance of doubt, be any Business Day during the Availability
Period including the Acquisition Funding Date, subject to the terms and
conditions hereunder.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

10

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect from time to time.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Hazardous Materials” means any material or substance at such location and in
such concentration that it is regulated or controlled as a hazardous or toxic
substance, material or waste, or as a pollutant or contaminant, under any
Environmental Law, including petroleum and petroleum by-products, asbestos or
asbestos-containing material, polychlorinated biphenyls, radon gas, and
infectious or biohazardous waste.

 

“Indemnified Party” has the meaning specified in Section 9.12(a).

 

“Information” has the meaning specified in Section 9.13.

 

“Interest Period” means, for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Advance or the date of the
Conversion of any Base Rate Advance into such a Eurodollar Advance and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below, and thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions of Section 2.13 and subject
to the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, or, if available to all of the Banks, nine or twelve
months, as the Borrower may select pursuant to the provisions of
Section 2.02(a) or Section 2.13, as applicable; provided, however, that:
(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration; and (b) whenever the last day
of any Interest Period would otherwise occur on a day other than a Business Day,
the last day of such Interest Period shall be extended to occur on the next
succeeding Business Day; provided, in the case of any Interest Period for a
Eurodollar Advance, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day. If, in
accordance with Section 2.16 or otherwise, a Borrowing shall include both
Eurodollar Advances and Base Rate Advances, each such Base Rate Advance shall be
assigned an Interest Period that is coextensive with the Interest Period then
assigned to such Eurodollar Advances.

 

11

--------------------------------------------------------------------------------


 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor law.

 

“Lien” has the meaning specified in Section 5.02(a).

 

“Loan Documents” means this Agreement, the Notes and any Subsidiary Guaranty, as
any of the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Majority Banks” means, as of any date of determination, (i) prior to the making
of the Advances, Banks having more than 50% of the Total Commitments and
(ii) thereafter, Banks whose outstanding Advances constitute more than 50% of
the sum of the total outstanding Advances; provided that the Commitment of, or
the Advances held or deemed held by, any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks.

 

“Margin Stock” has the meaning specified in Regulation U issued by the Board of
Governors of the Federal Reserve System.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations, properties or performance of the Borrower and
its Subsidiaries, taken as a whole, or (b) the ability of the Borrower to
perform its obligations under this Agreement or any Note.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

 

“Merger” means the acquisition of the Target and the merger of Target with and
into OFC Technologies Corp. pursuant to the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated as of
October 11, 2012, among the Borrower, OFC Technologies Corp., a wholly owned
subsidiary of the Borrower, Target and the other parties thereto.

 

“Merger Agreement Representations” means such of the representations and
warranties made by the Target in the Merger Agreement that are material to the
interests of the Banks, but only to the extent that the Borrower has (or any of
its Subsidiaries has) the right (determined without regard to any notice
requirement) to terminate its obligations under the Merger Agreement (or to
decline to consummate the Merger) as a result of a breach of such
representations and warranties in the Merger Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any of its ERISA Affiliates
is making or accruing an obligation to make contributions, or has within

 

12

--------------------------------------------------------------------------------


 

any of the preceding five plan years made or accrued an obligation to make
contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multiemployer Plan, subject to Title IV of ERISA to which the Borrower or any of
its ERISA Affiliates, and more than one employer other than the Borrower or any
of its ERISA Affiliates, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Borrower or any of its ERISA Affiliates made or accrued an obligation to
make contributions during any of the five plan years preceding the date of
termination of such plan.

 

“Nalco Bonds” means the 6.625% Senior Notes due 2019, the Euro-denominated 6.75%
Senior Notes due 2019 and the 81/4 Senior Notes due 2017 issued by Nalco
Company, a wholly owned subsidiary of Nalco Holding Company, a Delaware
corporation.

 

“Note” means a promissory note of the Borrower payable to the order of any Bank,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Bank resulting from the Advances made by
such Bank to the Borrower.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Obligations” has the meaning specified in Section 9.08(c).

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Agent in accordance with banking
industry rules on interbank compensation.

 

“Participant Register” has the meaning specified in Section 9.08(e).

 

“Payment Office” means the office of Bank of America located on the date hereof
at Building B, 2001 Clayton Rd., Concord, CA 94520-2405 or such other office of
the Agent as shall be from time to time selected by it by written notice to the
Borrower and the Banks.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for

 

13

--------------------------------------------------------------------------------


 

employees of the Borrower or any of its ERISA Affiliates and subject to Title IV
of ERISA.

 

“Platform” has the meaning specified in Section 9.02(c).

 

“Priority Debt” means Debt owed by a Subsidiary excluding (i) with respect to
any Subsidiary Guarantor that provides an unlimited guarantee of the obligations
hereunder, all Debt of such Subsidiary Guarantor and (ii) with respect to any
Subsidiary Guarantor that provides a guarantee that is subject to a cap as
contemplated by the definition of Subsidiary Guaranty, the Debt of such
Subsidiary Guarantor up to the amount of such cap.

 

“Process Agent” has the meaning specified in Section 9.09(a).

 

“Public Bank” has the meaning specified in Section 9.02.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Register” has the meaning specified in Section 9.08(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers and employees of such Person and of such Person’s
Affiliates.

 

“Release” means any spilling, leaking, seeping, depositing, dispersing,
migrating, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, leaching, dumping, placing, discarding, abandonment, emptying, or
disposing through, into or upon any soil, sediment, subsurface strata, surface
water, groundwater, or ambient air.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Significant Subsidiary” has the meaning assigned to such term in Regulation S-X
issued pursuant to the Securities Act and the Exchange Act.

 

“Specified Representations” means the representations set forth in
Section 4.01(a), (b) (limited in the case of (b)(ii) to material laws and
material debt instruments), (c), (d), (e), (r) and (s).

 

“Stated Termination Date” means the third anniversary of the Funding Date (or if
such day is not a Business Day, the next preceding Business Day).

 

14

--------------------------------------------------------------------------------


 

“Subsidiary” means any corporation or other entity of which securities or other
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly (through one or more Subsidiaries) owned or controlled by the
Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that guarantees the obligations of
the Borrower hereunder pursuant to a Subsidiary Guaranty or other documentation
in form and substance reasonably satisfactory to the Agent.

 

“Subsidiary Guaranty” means a subsidiary guaranty agreement substantially in the
form of Exhibit E hereto or otherwise in form and substance reasonably
satisfactory to the Agent pursuant to which the Subsidiary Guarantor guarantees
the obligations of the Borrower hereunder. It is understood and agreed that the
Borrower may cap the aggregate amount of the obligations hereunder and under the
5-Year Credit Agreement and the 364-Day Credit Agreement that are guaranteed by
the Subsidiary Guarantors to an amount of not less than $1,000,000,000. Each
Subsidiary Guaranty shall further provide that the Subsidiary Guarantor
thereunder shall be released at the written request of the Borrower so long as
immediately after giving effect to such release, no Event of Default shall be
continuing, and that the Agent shall, at the Borrower’s expense, execute and
deliver such documents as the Borrower may reasonably request to evidence such
release.

 

“Target” means Permian Mud Service, Inc., a Texas corporation.

 

“Termination Date” means the earliest of (i) the Stated Termination Date, and
(ii) the date of termination in whole of the Commitments pursuant to
Section 2.08 or 6.01.

 

“Termination Event” means (a) a “reportable event,” as such term is described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC or with respect to which such notice has
been waived), or an event described in Section 4062(e) of ERISA, or (b) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year in which it was a “substantial employer”, as
such term is defined in Section 4001(a)(2) of ERISA, or the incurrence of
liability by the Borrower or any of its ERISA Affiliates under Section 4064 of
ERISA upon the termination of a Multiple Employer Plan, or (c) the distribution
of a notice of intent to terminate a Plan under a distress termination pursuant
to Sections 4041(a)(2) and 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan by the PBGC under Section 4042 of ERISA, or (e) any other
event or condition which might constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

 

“Total Commitment” means, at any time, the sum of all of the Commitments at such
time.

 

15

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

 

“Type” has the meaning assigned thereto in the definition herein of “Advance”.

 

“Undisclosed Administration” means, with respect to any Bank, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law of the country where such Bank is subject to home
jurisdiction if applicable law requires that such appointment is not to be
publicly disclosed.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary in
which all of the shares of capital stock or other equity interests are, at the
time, directly or indirectly owned by the Borrower; provided that up to 10% of
each class of such shares of capital stock or other equity interests may be
directors’ qualifying shares or shares or equity interests issued by such
Subsidiary under employee compensation or incentive plans.

 

“Withdrawal Liability” shall have the meaning given such term under Part 1 of
Subtitle E of Title IV of ERISA.

 

Section 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

Section 1.03. Accounting Terms and Change in Accounting Principles. All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP. If any changes in accounting principles from those used in
the preparation of the financial statements referred to in Section 4.01(e) are
hereafter required or permitted by GAAP and are adopted by the Borrower with the
agreement of its independent certified public accountants and such changes
result in a change in the components of the calculation of any of the financial
covenants, standards or terms found in Article 5 hereof, the Borrower and the
Agent agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
changes as if such changes had not been made; provided, however, that no change
in GAAP that would affect the components of the calculation of any of such
financial covenants, standards or terms shall be given effect in such
calculations until such provisions are amended, in a manner satisfactory to the
Agent, to so reflect such change in accounting

 

16

--------------------------------------------------------------------------------


 

principles. Without limiting the generality of the foregoing, any sale of
accounts receivable, chattel paper, instruments, general intangibles and related
equipment or inventory or any other assets by the Borrower or any Subsidiary
which constitutes a sale of such assets under GAAP as in effect from time to
time and any related third party transfer or financing with respect to such
assets shall not constitute Debt under this Agreement or the grant of a Lien on
such assets for purposes of this Agreement. Notwithstanding anything in the
second sentence of this Section to the contrary, whether any such sale
constitutes a sale shall be determined by SFAS 140 or any successor
pronouncement from and after its respective effective date.

 

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01. The Advances. (a) Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make one or more Advances to the Borrower
in Dollars, on any single Business Day during the Availability Period, in an
aggregate amount not to exceed such Bank’s Commitment. Amounts borrowed under
this Section 2.01 and repaid or prepaid may not be reborrowed. The Advances may
be Base Rate Advances or Eurodollar Advances, as further provided herein.

 

(b)                                 Each Borrowing shall consist of Advances of
the same Type (and, in the case of Eurodollar Advances, for the same Interest
Period) made on the same day by the Banks ratably according to their respective
Commitments. Each Borrowing shall be in an aggregate amount of:

 

(i)                                     in the case of Base Rate Advances, not
less than $1,000,000 or an integral multiple of $1,000,000 in excess thereof;
and

 

(ii)                                  in the case of Eurodollar Advances, not
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

Section 2.02. Making the Advances. (a) Each Borrowing referred to in
Section 2.01 shall be made on notice, given not later than 11:00 A.M. (New York
City time) by the Borrower:

 

(x)                                 in the case of a proposed Borrowing
comprised of Base Rate Advances, to the Agent on the date of such proposed
Borrowing; and

 

(y)                                 in the case of a proposed Borrowing
comprised of Eurodollar Advances, to the Agent three Business Days prior to the
date of such proposed Borrowing.

 

Such notice of a Borrowing (a “Notice of Borrowing”) shall be delivered in a
manner specified in Section 9.02 and shall be in substantially the form of

 

17

--------------------------------------------------------------------------------


 

Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) in the case of a proposed
Borrowing comprised of Eurodollar Advances, initial Interest Period for each
such Advance and (iv) aggregate amount of such Borrowing. The Borrower shall
certify, in each Notice of Borrowing, the Credit Ratings, if any, then in
effect. Following its receipt of a Notice of Borrowing, the Agent shall give
each Bank prompt notice thereof in a manner specified in Section 9.02. In the
case of a proposed Borrowing comprised of Eurodollar Advances, the Agent shall
promptly notify each Bank and the Borrower of the applicable interest rate under
Section 2.10(b).

 

(b)                                 Each Bank shall make available for the
account of its Applicable Lending Office:

 

(i)                                     in the case of a Borrowing comprised of
Base Rate Advances, to the Agent before 12:00 noon (New York City time) (or, if
the applicable Notice of Borrowing shall have been given on the date of such
Borrowing, before 4:00 P.M. (New York City time)) on the date of such Borrowing,
at such account maintained at the Payment Office as shall have been notified by
the Agent to the Banks prior thereto and in same day funds, such Bank’s ratable
portion of such Borrowing; and

 

(ii)                                  in the case of a Borrowing comprised of
Eurodollar Advances to the Agent before 12:00 noon (New York City time) on the
date of such Borrowing, at such account maintained at the Payment Office as
shall have been notified by the Agent to the Banks prior thereto and in same day
funds, such Bank’s ratable portion of such Borrowing.

 

After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article 3, the Agent will make such funds available to
the Borrower at the aforesaid applicable Payment Office.

 

(c)                                  Such Notice of Borrowing shall be
irrevocable and binding on the Borrower. If such Notice of Borrowing specifies
the Borrowing is to be comprised of Eurodollar Advances, the Borrower shall
indemnify each Bank, after receipt of a written request by such Bank setting
forth in reasonable detail the basis for such request, against any loss (but
excluding loss of any Applicable Margin), cost or expense reasonably incurred by
such Bank as a result of any failure to fulfill on or before the date specified
in such Notice of Borrowing for such Borrowing the applicable conditions set
forth in Article 3, including, without limitation, any loss (but excluding loss
of any Applicable Margin), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Bank to fund the
Advance to be made by such Bank as part of such Borrowing when such Advance, as
a result of such failure, is not made on such date.

 

18

--------------------------------------------------------------------------------


 

(d)                                 Unless the Agent shall have received notice
from a Bank prior to the date of a Borrowing (or, in the case of a Base Rate
Borrowing, not less than two hours prior to the time of such Borrowing) that
such Bank will not make available to the Agent such Bank’s ratable portion of
such Borrowing, the Agent may assume that such Bank has made such portion
available to it on the date of such Borrowing in accordance with subsection
(b) of this Section 2.02 and it may, in reliance upon such assumption, make (but
shall not be required to make) available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such ratable portion available to the Agent, such Bank and the Borrower
severally agree to repay to the Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from the date such amount is
made available to the Borrower until the date such amount is repaid to the Agent
at (i) in the case of the Borrower, the interest rate applicable to Base Rate
Advances and (ii) in the case of such Bank, the Overnight Rate plus any
administrative, processing or similar fees customarily charged by the Agent in
connection with the foregoing. If such Bank shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Advance
as part of such Borrowing for purposes of this Agreement.

 

(e)                                     The failure of any Bank to make the
Advance to be made by it as part of a Borrowing shall not relieve any other Bank
of its obligation, if any, hereunder to make its Advance on the date of such
Borrowing, but no Bank shall be responsible for the failure of any other Bank to
make the Advance to be made by such other Bank on the date of the Borrowing.

 

Section 2.03. [Reserved]

 

Section 2.04. [Reserved]

 

Section 2.05. [Reserved]

 

Section 2.06. [Reserved]

 

Section 2.07. Fees.

 

(a)                                 Commitment Fee. Subject to
Section 2.24(a)(ii) the Borrower agrees to pay each Bank a commitment fee at the
respective rate per annum set forth below on such Bank’s actual daily Commitment
from the date hereof until the Commitment Termination Date, payable on
December 31, 2012, March 29, 2013 and the Commitment Termination Date, as
applicable. The commitment fee in respect of any period shall be determined on
the basis of the Credit Ratings in effect during such period, in accordance with
the table set forth below. The rate per annum at which such commitment fee is
calculated shall change when and as any Credit Rating changes.

 

19

--------------------------------------------------------------------------------


 

Debt Rating From

 

Commitment Fee

 

S&P/Moody’s/Fitch

 

(Rates per annum)

 

> A+ / A1 / A+

 

6.0

bps

A / A2 / A

 

8.0

bps

A- / A3 / A-

 

10.0

bps

BBB+ / Baa1 / BBB+

 

12.5

bps

BBB / Baa2 / BBB

 

17.5

bps

< BBB- / Baa3 / BBB-

 

22.5

bps

 

(b)                   [Reserved]

 

(c)                    Other Fees.

 

(i)                                     The Borrower shall pay to the Arranger
and the Agent for their own respective accounts fees in the amounts and at the
times separately agreed by them. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Banks such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

Section 2.08. Reduction of the Commitments. (a) The Borrower shall have the
right, upon at least three Business Days’ notice to the Agent and without
premium or penalty, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Banks; provided, that each partial
reduction shall be in the aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof.

 

(b)                                 The Commitments shall be reduced to zero on
the Funding Date after giving effect to the Advances made on such date.

 

Section 2.09. Repayment of Advances. The Borrower shall repay on the Termination
Date the principal amount of the Advances, together with interest thereon,
outstanding on such date.

 

Section 2.10. Interest on Advances. The Borrower shall pay interest on the
unpaid principal amount of each Advance made to it by each Bank from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

(a)                                 Base Rate Advances. With respect to any
Advance that is a Base Rate Advance, a rate per annum equal at all times to the
Base Rate in effect from time to time plus the Applicable Base Rate Margin,
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on

 

20

--------------------------------------------------------------------------------


 

the date such Base Rate Advance shall be paid in full; provided, that any amount
of principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above the Base Rate plus the
Applicable Base Rate Margin in effect from time to time. The Agent shall provide
telephonic notice to the Borrower of the amount of interest due and payable on
Base Rate Advances by a date not later than the date such payment is due;
provided, however, that the Agent’s failure to give such notice shall not
discharge the Borrower from the payment of interest but shall only delay the due
date of such interest until such telephonic notice is given. “Applicable Base
Rate Margin” means a rate per annum determined in reference to the rates under
the column “Applicable Base Rate Margin” set forth after clause (b) below on the
basis of the Credit Ratings at such time.

 

(b)                                 Eurodollar Advances. If such Advance is a
Eurodollar Advance, a rate per annum equal at all times during the Interest
Period for such Advance to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Eurodollar Margin, payable on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on each day which occurs during such Interest Period every three months
from the first day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2% per annum above (x) if the originally
scheduled Interest Period shall then be in effect, the sum of the Eurodollar
Rate plus the Applicable Eurodollar Margin then in effect with respect to such
Advance, and (y) in all other cases, the Base Rate plus the Applicable Base Rate
Margin in effect from time to time. “Applicable Eurodollar Margin” means, in
respect of any Eurodollar Advance, a rate per annum determined as of the first
day of the Interest Period for such Eurodollar Advance in reference to the rates
under the column “Applicable Eurodollar Margin” set forth below on the basis of
the Credit Ratings at such time.

 

Debt Rating From

 

Applicable

 

Applicable Base

 

S&P/Moody’s/Fitch

 

Eurodollar Margin

 

Rate Margin

 

> A+ / A1 / A+

 

75.0

bps

0

bps

A / A2 / A

 

87.5

bps

0

bps

A- / A3 / A-

 

100.0

bps

0

bps

BBB+ / Baa1 / BBB+

 

112.5

bps

12.5

bps

BBB / Baa2 / BBB

 

125.0

bps

25.0

bps

< BBB- / Baa3 / BBB-

 

150.0

bps

50.0

bps

 

21

--------------------------------------------------------------------------------


 

Section 2.11. Additional Interest on Eurodollar Advances. The Borrower shall pay
to each Bank, so long as such Bank shall be required under regulations of the
Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar
Liabilities, additional interest on the unpaid principal amount of each
Eurodollar Advance made by such Bank to the Borrower, from the date of such
Advance until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Bank for such Interest Period,
payable on each date on which interest is payable on such Advance.

 

Section 2.12. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrower and the Banks of the applicable interest rate determined
by the Agent for purposes of Section 2.10(a) or (b).

 

(b)                                 If the Agent shall, at least one Business
Day before the date of a Borrowing or the Conversion or continuation of a
Borrowing, notify the Borrower and the Banks that adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Advance, the Agent shall
forthwith notify the Borrower and the Banks that the interest rate cannot be
determined for such Eurodollar Advances, whereupon

 

(i)                              the Advances will automatically, on the last
day of the then outstanding Interest Period therefor, Convert into, and with
respect to the requested Advances as part of the requested Borrowing, the
Advances shall be, a Base Rate Advance (or if the Advances are then Base Rate
Advances, will continue as Base Rate Advances), and

 

(ii)                           the rights of the Borrower to select, and the
obligation of the Banks to make, or to Convert the Advances into or continue the
Advances as, Eurodollar Advances shall be suspended until the Agent shall notify
the Borrower and the Banks that the circumstances causing such suspension no
longer exist.

 

(c)                                  If, with respect to any Eurodollar
Advances, the Majority Banks shall at least one Business Day before the
requested date of, or the proposed Conversion or continuation of the Advances
comprising all or part of such Borrowing, notify the Agent that the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Majority Banks of making, funding or maintaining their respective
Eurodollar Advances bearing interest at a Eurodollar Rate for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Banks,
whereupon

 

22

--------------------------------------------------------------------------------


 

(i)                              each such outstanding Eurodollar Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert or be continued as, and with respect to the requested Advances as part
of the requested Borrowing, such Advance shall be a Base Rate Advance, and

 

(ii)                           the rights of the Borrower to select, and the
obligation of the Banks to make, or to Convert Advances into or continue
Advances as, Eurodollar Advances shall be suspended until the Majority Banks
have notified the Agent, and the Agent shall notify the Borrower and the Banks
that the circumstances causing such suspension no longer exist.

 

(d)                                 [Reserved]

 

(e)                                  [Reserved]

 

(f)                                   The Agent shall, upon becoming aware that
the circumstances causing any such suspension referred to in Sections 2.12(b),
2.12(c) or 2.16 no longer apply, promptly so notify the Borrower; provided that
the failure of the Agent to so notify the Borrower shall not impair the rights
of the Banks under this Section 2.12 or Section 2.16, as applicable, or expose
the Agent to any liability.

 

(g)                                  If (i) the Borrower shall fail to select
the duration of any Interest Period for any Eurodollar Rate Advances in
accordance with the provisions contained in the definition of “Interest Period”
in Section 1.01 and the provisions of this Section 2.13, or (ii) is not entitled
to Convert or continue such Advances into or as Eurodollar Rate Advances
pursuant to this Section 2.13, the Agent will forthwith so notify the Borrower
and the Banks and such Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into (x) in the case of clause
(i) above, Eurodollar Advances having an Interest Period of one month and
(y) otherwise, Base Rate Advances.

 

(h)                                 On the date on which the aggregate unpaid
principal amount of Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances
shall, if they are Eurodollar Advances, automatically Convert into Base Rate
Advances.

 

Section 2.13. Voluntary Conversion or Continuation of Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion or continuation, and subject to the provisions of Sections 2.12 and
2.16 and the provisos in this Section 2.13, Convert all or any part of the
Advances of one Type comprising the same Borrowing into Advances of another Type
or continue all or any part of the Advances of one Type comprising the same
Borrowing as Advances of the same Type; provided, however, that any such
Conversion or continuation of any Eurodollar Rate Advances shall be made on, and
only on, the last day of an Interest Period for such Eurodollar Rate Advances;

 

23

--------------------------------------------------------------------------------


 

and provided further, that no Advance may be Converted into or continued as, a
Eurodollar Rate Advance, at any time that a Default or Event of Default has
occurred and is continuing. Any such Conversion or continuation of the Advances
shall be in the minimum amounts and increments specified in Section 2.01(b).

 

Each such notice of a Conversion or continuation shall, within the restrictions
specified above, specify (i) the date of such Conversion (or continuation),
(ii) the Advances to be Converted (or continued), and (iii) if such Conversion
(or continuation) is into (or of) Eurodollar Rate Advances, the duration of the
Interest Period for each such Advance.

 

Section 2.14. Prepayments. (a) Subject to Section 9.04(b), if applicable, the
Borrower may (i) following notice given to the Agent by the Borrower not later
than 11:00 A.M. (New York City time) on the proposed date of prepayment, such
notice specifying the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amounts of the Base Rate Advances comprising the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid and (ii) following
notice given to the Agent by the Borrower not later than 11:00 A.M. (London
time) three Business Days prior to the proposed date of prepayment, such notice
specifying the proposed date and aggregate principal amount of the prepayment,
and if such notice is given, the Borrower shall prepay the outstanding principal
amounts of the Eurodollar Rate Advances comprising the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid. Each partial prepayment shall be in
an aggregate principal amount not less than $1,000,000.

 

(b)                                 [Reserved]

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under clause (a) above if such prepayment would have resulted from a refinancing
of the facilities hereunder, which refinancing shall not be consummated or shall
otherwise be delayed.

 

Section 2.15. Increased Costs and Reduced Return. (a) If, due to a Change in Law
(other than any change by way of imposition or increase of reserve requirements
or, in the case of Eurodollar Advances, included in the Eurodollar Rate Reserve
Percentage) there shall be any increase on or after the date hereof in the cost
to any Bank of agreeing to make or making, funding or maintaining Eurodollar
Advances or to any Bank, by an amount deemed by such Bank to be material, then
the Borrower shall from time to time, within 15 days after demand by such Bank,
accompanied by the certificate required therefor under Section 2.15(c) (with a
copy of such demand and such certificate to the Agent), pay to the Agent for the
account of such Bank additional amounts sufficient to compensate such Bank for
such increased cost.

 

24

--------------------------------------------------------------------------------


 

(b)                                 If any Bank shall have determined that a
Change in Law (including, without limitation, any Change in Law with respect to
any taxes, levies, imposts, deductions, charges, withholdings and all
liabilities with respect thereto, other than Taxes, Other Taxes, and any such
amounts excluded from the definition of Taxes by the first sentence of
Section 2.20(a)) has or would have the effect on or after the date hereof of
reducing the rate of return on such Bank’s capital or the capital of any
corporation controlling such Bank as a consequence of such Bank’s obligation
hereunder to a level below that which such Bank could have achieved but for such
adoption, change or compliance by an amount deemed by such Bank to be material,
then the Borrower shall, from time to time, within 15 days after demand by such
Bank, accompanied by the certificate required therefor under
Section 2.15(c) (with a copy of such demand and such certificate to the Agent),
pay to the Agent for the account of such Bank such additional amount or amounts
as will compensate such Bank or such controlling corporation for such reduction.

 

(c)                                  Each Bank will promptly notify the Borrower
and the Agent of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. In determining such amount, such Bank may use any
reasonable averaging and attribution methods. A certificate of any Bank claiming
compensation under this Section and setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder and the basis for the
calculation thereof shall be conclusive in the absence of manifest error.

 

(d)                                 The Borrower shall not be obligated to pay
any additional amounts with respect to a demand under Section 2.15(a) or
2.15(b) that are attributable to the period (the “Excluded Period”) ending 120
days prior to the Borrower’s receipt of the certificate with respect to such
demand required under Section 2.15(c); provided, however, that to the extent
such additional amounts accrue during the Excluded Period because of the
retroactive effect of the applicable law, rule, regulation, guideline or request
promulgated during the 120 day period prior to the Borrower’s receipt of such
certificate, the limitation set forth in this Section 2.15(d) shall not apply.

 

(e)                                  If any Bank shall subsequently recoup any
costs (other than from the Borrower) for which such Bank has theretofore been
compensated by the Borrower under this Section 2.15, such Bank shall remit to
the Borrower an amount equal to the amount of such recoupment.

 

Section 2.16. Illegality. (a) In the event that any Bank, as applicable, shall
have determined (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) at any time that the making or
continuance of its Eurodollar Advances has become unlawful because of the
introduction of or any change in or in the interpretation of any law or
regulation

 

25

--------------------------------------------------------------------------------


 

or because of the assertion of unlawfulness by any central bank or other
governmental authority, then, in any such event, such Bank shall give prompt
notice (by telephone confirmed in writing) to the Borrower and to the Agent of
such determination (which notice the Agent shall promptly transmit to the other
Banks).

 

(b)                                 Upon the giving of the notice to the
Borrower referred to in subsection (a) above, then (i) the obligation of the
Banks to make, or to Convert Advances into or to continue Advances as,
Eurodollar Advances, shall be suspended until the applicable Bank notifies the
Agent and the Agent shall notify the Borrower and the Banks that the
circumstances causing such suspension no longer exist, and (ii) if any affected
Eurodollar Advances are then outstanding, the Borrower shall, upon at least one
Business Day’s written notice to the Agent and the affected Bank, or if
permitted by applicable law no later than the date permitted thereby, in the
Borrower’s sole discretion, either (x) prepay the principal amount of all
outstanding Eurodollar Advances of such Bank to which such notice related,
together with accrued interest thereon to the date of payment or (y) Convert
each such Eurodollar Advance into a Base Rate Advance, and in each case be
obligated to reimburse the Banks in respect thereof pursuant to
Section 9.04(b) hereof. If more than one Bank gives notice pursuant to
Section 2.16(a) at any time, then all outstanding Eurodollar Advances of such
Banks must be treated the same by the Borrower pursuant to this Section 2.16(b).
Any Base Rate Advance arising by reason of this Section 2.16(b) shall have an
Interest Period assigned to it that ends on the date that the Eurodollar Advance
for which it shall have been substituted would have expired, and the principal
thereof and interest thereon shall be payable on the date that principal and
interest would otherwise have been payable on such Eurodollar Advance. Such Base
Rate Advance may not be prepaid at any time prior to the date that the
Eurodollar Advances comprising a part of the related Borrowing shall be prepaid.

 

Section 2.17. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent in same day funds, without
set-off or counterclaim, by deposit of such funds to the Agent’s account
maintained at the Payment Office in New York City. The Agent will give the
Borrower prior notice of the due date of the principal of the Advances and of
the due date and amount of any fees payable hereunder; provided that the failure
to give any such prior notice shall not limit the Borrower’s liability for such
payment, but shall delay the due date of such payment for purposes of Sections
6.01(a) or (b), as applicable, by the number of days after such due date that
such notice is given. The Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable pursuant to Section 2.11, 2.15 or 2.20 or as contemplated
by Section 2.24) to the applicable Banks for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Bank to such Bank for the account of its Applicable

 

26

--------------------------------------------------------------------------------


 

Lending Office, in each case to be applied in accordance with the terms of this
Agreement.

 

(b)                                 All computations of interest based on Bank
of America’s prime rate shall be made by the Agent on the basis of a year of 365
or 366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate or the Federal Funds Rate and of fees shall be made by the
Agent, and all computations of interest pursuant to Section 2.11 shall be made
by a Bank, on the basis of a year of 360 days, in each case for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such interest or fees are payable. Each determination by
the Agent (or, in the case of Section 2.11, by a Bank) of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)                                  Whenever any payment hereunder or under the
Notes shall be stated to be due on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such cases be included in the computation of payment of interest or
fees, as the case may be; provided, however, if such extension would cause
payment of interest on or principal of Eurodollar Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

 

(d)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due from the
Borrower to the Banks hereunder that the Borrower will not make such payment in
full, the Agent may assume that the Borrower has made such payment in full to it
on such date and it may, in reliance upon such assumption, cause (but shall not
be required to cause) to be distributed to each Bank on such due date an amount
equal to the amount then due such Bank. If and to the extent the Borrower shall
not have so made such payment in full to the Agent as applicable, each Bank
shall repay to the Agent as applicable, forthwith on demand such amount
distributed to such Bank together with interest thereon, for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Agent at the Overnight Rate, plus any administrative,
processing or similar fees customarily charged in connection with the foregoing.

 

Section 2.18. Sharing of Payments, Etc. If any Bank shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it (other than pursuant to
Section 2.11, 2.15 or 2.20 or as contemplated by Section 2.24) in excess of its
ratable share of payments on account of the Advances held by all the Banks, such
Bank shall forthwith purchase from the other Banks such participations in the
Advances made by them as shall be necessary to cause such purchasing Bank to
share the excess payment ratably with each of them, provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Bank, such purchase from each Bank shall be rescinded and such Bank
shall repay to the purchasing Bank the purchase price to the extent of such

 

27

--------------------------------------------------------------------------------


 

recovery together with an amount equal to such Bank’s ratable share (according
to the proportion of (a) the amount of such Bank’s required repayment to (b) the
total amount so recovered from the purchasing Bank) of any interest or other
amount paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 2.18 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Bank were a Bank hereunder in
the amount of such participation.

 

Section 2.19. [Reserved]

 

Section 2.20. Taxes. (a) Subject to Section 2.20(f), any and all payments by the
Borrower under the Loan Documents shall be made, in accordance with
Section 2.17, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each Bank and
the Agent, (A) taxes imposed on its income, branch profits taxes and franchise
taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the laws of which such Bank or the Agent (as the case may be) is organized
or carries on business (other than any such taxes imposed by any jurisdiction in
which such Person would not be deemed to be carrying on business but for such
Person’s execution of, or exercise of any rights or remedies under, this
Agreement or any other Loan Document), (B) any withholding taxes (including any
backup withholding taxes) imposed by the United States of America with respect
to payments under the Loan Documents under the laws (including any statute,
treaty or regulation) in effect on the Closing Date (or, in the case of any
assignee party to an Assignment and Acceptance, on the effective date of its
becoming a “Bank” hereunder), but not excluding any such withholding taxes
payable as a result of any change in such laws occurring on or after the Closing
Date (or, in the case of any assignee party to an Assignment and Acceptance,
after the effective date of its becoming a “Bank” hereunder) and (C) any U.S.
federal withholding taxes imposed under FATCA, and (ii) in the case of each
Bank, taxes imposed on or measured by its income, branch profits taxes and
franchise taxes imposed on it, as a result of a present or former connection
between such Bank and the jurisdiction of the governmental authority imposing
such tax or any taxing authority thereof or therein (other than any such taxes
that would not be imposed but for such Person’s execution of, or exercise of any
rights or remedies under, this Agreement or any other Loan Document) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). Subject to
Section 2.20(f), if the Borrower or the Agent shall be required by law to deduct
any Taxes from or in respect of any sum payable under any Loan Document to any
Bank or the Agent, (x) the sum payable by the Borrower shall be increased as may
be necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.20(a)) such Bank or
the Agent (as the case may be) receives an amount

 

28

--------------------------------------------------------------------------------


 

equal to the sum it would have received had no such deductions been made,
(y) the Borrower or the Agent, as applicable, shall make such deductions and
(z) the Borrower or the Agent, as applicable, shall pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
applicable law.

 

(b)                                 In addition, the Borrower agrees to pay any
present or future stamp or documentary taxes and any other excise or property
taxes, charges and similar levies which arise from any payment made by the
Borrower under any Loan Document or from the execution, delivery or registration
of, or otherwise with respect to, any Loan Document (hereinafter referred to as
“Other Taxes”).

 

(c)                                  The Borrower will indemnify each Bank and
the Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.20) paid by such Bank or the Agent (as the case may
be) and any liability (including penalties, interest and expenses reasonably
incurred) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted; provided, however, that the
Borrower shall not be obligated to make payment to such Bank or the Agent (as
the case may be) pursuant to this Section 2.20(c) in respect of penalties,
interest or expenses attributable to such Taxes or Other Taxes if such
penalties, interest or expenses are attributable to the gross negligence or
willful misconduct of the Person seeking indemnification under this
Section 2.20(c). This indemnification shall be made within 30 days from the date
such Bank or the Agent (as the case may be) makes written demand therefor by
delivering a certificate setting forth in reasonable detail the amount of the
indemnification to be made hereunder and the basis for the calculation thereof,
which certificate shall be conclusive in the absence of manifest error. The
Borrower shall not be obligated to pay any indemnification with respect to a
demand under this Section 2.20(c) relating to amounts incurred more than 120
days prior to the Borrower’s receipt of the certificate with respect to such
demand required under this Section 2.20(c); provided, that if the circumstances
giving rise to such demand are retroactive, then the 120-day period referred to
above shall be extended to include the period of retroactive effect.

 

(d)                                 The Agent may, from time to time, request
that the Borrower furnish (and the Borrower shall, reasonably promptly following
any such request, furnish) to the Agent the originals or certified copies of
receipts evidencing the payment of Taxes or Other Taxes by the Borrower (or any
other form, certificate or document reasonably acceptable to the Agent).

 

(e)                                  Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.20 shall survive the payment in full of
principal and interest hereunder and under the Notes.

 

(f)                                   (i) On or prior to the Closing Date (or,
in the case of any assignee party to an Assignment and Acceptance, on the
effective date of its becoming a

 

29

--------------------------------------------------------------------------------


 

“Bank” hereunder), each Bank organized under the laws of a jurisdiction outside
the United States of America shall, to the extent it is legally entitled to do
so, provide the Agent and the Borrower with the forms prescribed by the Internal
Revenue Service of the United States of America certifying such Bank’s exemption
from withholding taxes imposed by the United States of America with respect to
all payments to be made to such Bank under any Loan Document, and each such Bank
shall thereafter provide the Agent and the Borrower with such supplements and
amendments thereto and such additional forms, certificates, statements or
documents as may from time to time be required by applicable law. If a Bank that
is organized under the laws of a jurisdiction outside the United States of
America shall fail to deliver, or improperly delivers, the forms, certificates,
statements or documents required to be delivered by this Section 2.20(f)(i),
then Section 2.20(a) shall not apply with respect to U.S. federal, state and
local income taxes imposed on any payments made to or for the account of such
Bank under any Loan Document to the extent that such taxes would not have been
imposed but for such Bank’s failure to deliver or deliver properly the forms,
certificates, statements or documents required to be delivered by this
Section 2.20(f)(i), during the period that such failure or deficiency shall
continue.

 

(ii)                                  [Reserved]

 

(iii)                               [Reserved]

 

(iv)                              Each Bank that is organized under the laws of
the United States of America (or any state or political subdivision thereof)
shall, on or prior to the Closing Date (or, in the case of any assignee party to
an Assignment and Acceptance, on the effective date of its becoming a “Bank”
hereunder), provide the Agent and the Borrower with two complete copies of
Internal Revenue Service Form W-9, and each such Bank shall thereafter provide
the Agent and the Borrower with such supplements and amendments thereto and such
additional forms, certificates, statements or documents as may from time to time
be required by applicable law. If a Bank that is organized under the laws of the
United States of America (or any state or political subdivision thereof) shall
fail to deliver, or improperly delivers, the forms, certificates, statements or
documents required to be delivered by this Section 2.20(f)(iv), then
Section 2.20(a) shall not apply with respect to U.S. federal, state and local
income taxes imposed on any payments made to or for the account of such Bank
under any Loan Document to the extent that such taxes would not have been
imposed but for such Bank’s failure to deliver or deliver properly the forms,
certificates, statements or documents required to be delivered by this
Section 2.20(f)(iv), during the period that such failure or deficiency shall
continue.

 

(g)                                  If any Bank determines, in its sole
discretion, that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes or Other Taxes paid or reimbursed by the
Borrower pursuant to this Section 2.20 in respect

 

30

--------------------------------------------------------------------------------


 

of payments under any Loan Document, a current monetary benefit that it would
otherwise not have obtained but for such refund, deduction or credit, and that
would result in the total payments under this Section 2.20 exceeding the amount
needed to make such Bank whole, such Bank shall pay to the Borrower, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all reasonable out-of-pocket expenses
incurred in securing such refund, deduction or credit; provided, however, that
(i) such Bank shall not be obligated to disclose to the Borrower any information
regarding its tax affairs or computations and (ii) nothing contained in this
Section 2.20(g) shall be construed so as to interfere with the right of any Bank
to arrange its tax affairs as it deems appropriate.

 

(h)                                 Notwithstanding any provision in this
Agreement to the contrary, for any period with respect to which any Bank
(including any assignee party to an Assignment and Acceptance that becomes a
“Bank” hereunder) has failed to deliver, or has improperly delivered, to the
Borrower or the Agent (as the case may be) the appropriate form, certificate,
statement or document required to be delivered in Section 2.20(f) or
Section 2.20(k), such Bank shall not be entitled to indemnification under
Section 2.20(c) for any Taxes or Other Taxes imposed by reason of such failure
or improper delivery.

 

(i)                                     Any Bank claiming any indemnification or
additional amounts payable pursuant to this Section 2.20 will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, any such indemnification or additional amounts and will
not, in the reasonable judgment of such Bank, be otherwise disadvantageous to
such Bank.

 

(j)                                    Notwithstanding any provision in this
Agreement to the contrary, if any Bank changes its residence, principal place of
business or Applicable Lending Office or takes any similar action (other than at
the Borrower’s request or pursuant to Section 2.20(i)), and the effect of such
change or action, as of the date thereof, would be to increase the additional
amounts or indemnification that the Borrower is required to pay under
Section 2.20(a) and Section 2.20(c) then the Borrower shall not be obligated to
pay the amount of such increase.

 

(k)                                 If any payment made pursuant to the Loan
Documents would be subject to U.S. federal withholding tax imposed by FATCA if
the recipient were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the
Internal Revenue Code, as applicable), such recipient shall deliver to the
Borrower and the Agent at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such recipient has complied with

 

31

--------------------------------------------------------------------------------


 

such recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.20(k),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. If a recipient of any payment made pursuant to any Loan Document
shall fail to deliver, or improperly delivers, the forms, certificates,
statements or documents required to be delivered by this Section 2.20(k), then
Section 2.20(a) shall not apply with respect to U.S. federal, state and local
income taxes imposed on any payments made to or for the account of such
recipient under any Loan Document to the extent that such taxes would not have
been imposed but for such recipient’s failure to deliver or deliver properly the
forms, certificates, statements or documents required to be delivered by this
Section 2.20(k), during the period that such failure or deficiency shall
continue, and the Borrower or the Agent shall be permitted to withhold United
States federal, state and local income taxes from any payments made under any
Loan Document at the applicable statutory rate.

 

(l)                                     Each Bank shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any taxes attributable to
such Bank (but only to the extent that the Borrower has not already indemnified
the Agent for such taxes and without limiting the obligation of the Borrower to
do so), (ii) any taxes attributable to such Bank’s failure to comply with the
provisions of Section 9.08(e) relating to the maintenance of a Participant
Register and (iii) any other taxes attributable to such Bank, in each case, that
are payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Agent shall be conclusive absent manifest
error. Each Bank hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Bank under this Agreement or otherwise payable
by the Agent to the Bank from any other source against any amount due to the
Agent under this paragraph (l).

 

Section 2.21. Substitution of Banks. In the event that (w) any Bank shall not
have consented to any amendment to this Agreement requiring the consent of all
Banks whereas the Majority Banks have consented; (x) any one or more Banks,
pursuant to Section 2.15 hereof, incurs any increased costs, receives a reduced
payment or is required to make any payment for which any such Bank demands
compensation pursuant to such Section, or makes a claim for indemnity or
compensation under Section 2.20 hereof with respect to a payment when no other
Bank makes a claim for indemnity or compensation under Section 2.20 with respect
to such payment, in any such case which compensation or indemnity increases the
effective lending rate of such Bank with respect to its share of the Advances in
excess of the effective lending rate of the other Banks, and such Bank has not
mitigated such increased costs, reduced payment or additional payment within 30
days after receipt by such Bank from the Borrower of a written notice that such
Bank’s effective lending rate has so exceeded the effective lending rate of the
other Banks; (y) any one or more Banks have determined

 

32

--------------------------------------------------------------------------------


 

pursuant to Section 2.16(a) that it may not make or maintain all or certain of
its Eurodollar Advances at such time (and the other Banks shall continue to be
able to make or maintain their corresponding Eurodollar Advances at such time)
and the inability of such Bank, as applicable, to make or maintain such
Eurodollar Advances continues for 30 or more days after the receipt by the
Borrower from such Bank of written notice of such inability and the Borrower’s
request that such Bank alleviate such inability; or (z) any Bank is a Defaulting
Bank; then and in any such event, the Borrower may substitute for such Bank an
existing Bank, or another financial institution which is reasonably acceptable
to the Agent, to assume the Commitment of such Bank and to purchase the Note of
such Bank hereunder, without recourse to or warranty (other than as to
unencumbered ownership) by, or expense to, such Bank for a purchase price equal
to the outstanding principal amount of the Advances then payable to such Bank
plus any accrued but unpaid interest and accrued but unpaid fees with respect
thereto; provided that in the case of clause (w) above, such substitute Bank
shall have provided the applicable consent. Such purchase shall be effected by
execution and delivery by such Bank and its replacement of an Assignment and
Acceptance, and shall otherwise be made in the manner described in Section 9.08.
Upon such purchase, to the extent of the rights and benefits assigned, such Bank
shall no longer be a party hereto or have any rights or benefits hereunder
(except for rights or benefits that such Bank would retain hereunder upon
termination of this Agreement) and the replacement Bank shall succeed to the
rights and benefits, and shall assume the obligations, of such Bank hereunder
and under its Note.

 

Section 2.22. [Reserved]

 

Section 2.23. [Reserved]

 

Section 2.24. Defaulting Banks.

 

(a)                                 Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Bank becomes a Defaulting Bank,
then, until such time as that Bank is no longer a Defaulting Bank, to the extent
permitted by applicable law:

 

(i)                              Waivers and Amendments. That Defaulting Bank’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Majority
Banks.

 

(ii)                           Certain Fees. No Defaulting Bank shall be
entitled to receive a commitment fee pursuant to Section 2.07(a) for any period
during which that Bank is a Defaulting Bank.

 

(b)                                 Defaulting Bank Cure. If the Borrower and
the Agent agree in writing that a Defaulting Bank should no longer be deemed to
be a Defaulting Bank, the Agent will so notify the parties hereto, whereupon as
of the effective

 

33

--------------------------------------------------------------------------------


 

date specified in such notice and subject to any conditions set forth therein,
that Bank will, to the extent applicable, purchase that portion of outstanding
Advances of the other Banks or take such other actions as the Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Banks according to their Applicable Percentages, whereupon that Bank will
cease to be a Defaulting Bank; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Bank was a Defaulting Bank; provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

 

ARTICLE 3

CONDITIONS OF LENDING

 

Section 3.01. Conditions Precedent to this Agreement. The effectiveness of this
Agreement on the Closing Date is subject to the conditions precedent that
(x) all facility, agency and administrative fees provided for under the terms of
this Agreement, accrued to the Closing Date, shall have been paid by the
Borrower and (y) the Agent shall have received on or before the Closing Date the
following, each dated as of the Closing Date in form and substance satisfactory
to the Agent and (except for any Notes) in sufficient copies for each Bank:

 

(i)                                     A fully executed copy of this Agreement
and, for each Bank requesting the same, a Note of the Borrower payable to the
order of such Bank.

 

(ii)                                  Certified copies of (A) the resolutions of
the board of directors of the Borrower approving this Agreement and the Notes;
and (B) all documents evidencing other necessary corporate or other authorizing
action and governmental approvals, if any, with respect to this Agreement and
the Notes.

 

(iii)                               Signed copies of a certificate of the
Secretary or an Assistant Secretary or other appropriate officer or
representative of the Borrower certifying the names and true signatures of the
officers or other representatives of the Borrower authorized to sign this
Agreement and the Notes and the other documents or certificates to be delivered
by the Borrower pursuant to this Agreement. The Agent may conclusively rely on
such certificate until the Agent shall receive a further certificate of the
Secretary or an Assistant Secretary or other representative canceling or
amending the prior certificate and submitting the signatures of the officers or
other representatives named in such further certificate.

 

(iv)                              A certificate executed by the Treasurer of the
Borrower on behalf of the Borrower certifying that as of the Closing Date, since

 

34

--------------------------------------------------------------------------------


 

December 31, 2011 there has been no material adverse change in the business,
financial condition, operations, properties or performance of the Borrower and
its Subsidiaries, taken as a whole, or in the ability of the Borrower to perform
its obligations under this Agreement or any Note; provided that any change in
the market price, credit rating or trading value of the securities of the
Borrower or its Subsidiaries shall not, by itself, be taken into account in
determining whether there has been such a material adverse change.

 

(v)                                 Favorable opinions of the General Counsel or
an associate general counsel of the Borrower in substantially the form of
Exhibit D hereto and special counsel for the Borrower in form and substance
reasonably satisfactory to the Agent. Such counsel shall be reasonably
satisfactory to the Agent.

 

(vi)                              All documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

Section 3.02. Conditions Precedent to Borrowing. The obligation of each Bank to
make Advances pursuant to Section 2.02 (unless the Advances are made on the
Acquisition Funding Date, which shall be subject to the conditions set forth in
Section 3.03) shall be subject to conditions precedent that the Closing Date
shall have occurred and shall be subject to the further conditions precedent
that on the date of such Advances the following statements shall be true and the
Agent shall have received for the account of such Bank a certificate signed by a
duly authorized officer of the Borrower as follows:

 

(i)                                     The representations and warranties
contained in Section 4.01 are correct in all material respects on and as of the
date of such Advances before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, and

 

(ii)                                  No Default has occurred and is continuing,
or would result from such Advances or from the application of the proceeds
therefrom.

 

For avoidance of doubt, the Conversion or continuation of a Borrowing, in whole
or in part pursuant to Section 2.12, 2.13 or 2.16 is not subject to the
foregoing conditions.

 

Section 3.03. Conditions Precedent to Acquisition Funding. The obligation of
each Bank to make an Acquisition Funding shall be subject to the following
conditions precedent:

 

(a)                                    The Closing Date shall have occurred.

 

35

--------------------------------------------------------------------------------


 

(b)                                 The Merger shall occur substantially
concurrently with such Acquisition Funding in accordance with the Merger
Agreement, and the Merger Agreement shall not have been amended or modified, and
no condition waived or consent granted, in any manner that is materially adverse
to the Banks without the Agent’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed).

 

(c)                                  There shall not have occurred since
October 11, 2012 any event or condition that has had or could reasonably be
expected to have, either individually or in the aggregate, an Acquisition
Funding Date Material Adverse Effect on the Target.

 

(d)                                 The Merger Agreement Representations and the
Specified Representations shall be accurate as of the Acquisition Funding Date.

 

(e)                                  The Borrower shall have long term unsecured
senior non-credit enhanced debt rating from two of the Rating Agencies.

 

ARTICLE 4
REPRESENTATION AND WARRANTIES

 

Section 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to the Banks and the Agent as follows:

 

(a)                                 The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Agreement and its Notes are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s restated certificate of incorporation or by-laws
or (ii) law or any material contractual restriction binding on the Borrower.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Agreement and its Notes, except any such approvals,
notices, actions or filings which have already been made, obtained or given.

 

(d)                                 This Agreement and the Borrower’s Notes are
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and to general principles of equity.

 

36

--------------------------------------------------------------------------------


 

(e)                                  The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2011 and
September 30, 2012, and the related statements of income, cash flows and
shareholders’ equity of the Borrower and its Consolidated Subsidiaries for the
fiscal year or fiscal quarter then ended, copies of which have been furnished to
each Bank, fairly present in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries as at such date and the
consolidated results of the operations of the Borrower and its Consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
consistently applied (subject to year-end audit adjustments and the absence of
footnotes in the case of quarterly financial statements).

 

(f)                                   There are no pending actions, suits or
proceedings against the Borrower or any of its Subsidiaries before any court or
arbitrator or any governmental body, agency or official, in which there is (in
the best judgment of the Borrower) a reasonable possibility of an adverse
decision which would affect (i) the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries, to the extent that there is (in the best judgment of the Borrower)
a reasonable possibility that such decision would prevent the Borrower from
repaying its obligations in accordance with the terms of this Agreement, or
(ii) the legality, validity or enforceability of this Agreement or any Note.

 

(g)                                  United States federal income tax returns of
the Borrower and its Subsidiaries have been examined and closed through the year
ended December 31, 2004. The Borrower and its Subsidiaries have filed all United
States federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries, except such taxes or assessments, if any, as are being contested
in good faith by appropriate proceedings.

 

(h)                                 Each of the Borrower’s Significant
Subsidiaries is duly organized, validly existing and in good standing (or the
equivalent under applicable local law) under the laws of its jurisdiction of
organization, and has all power and all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted,
except in each case where the failure to do so could not reasonably be expected
to affect (i) the business, consolidated financial position or consolidated
results of operations of the Borrower and its Consolidated Subsidiaries to the
extent that there is a reasonable possibility that such failure would prevent
the Borrower from repaying its obligations in accordance with the terms of this
Agreement, or (ii) the legality, validity or enforceability of this Agreement.

 

(i)                                     No Termination Event or Foreign Benefit
Event has occurred, is still in existence, and is reasonably expected, singly or
together with other such events that have occurred, to result in a Material
Adverse Effect.

 

37

--------------------------------------------------------------------------------


 

(j)                                    There has been no failure, with respect
to any Plan, to satisfy the minimum funding standard under Section 412 of the
Code or Section 302 of ERISA where such failure would result in the imposition
of an encumbrance under Section 430(k) of the Code or Section 303(k) of ERISA.

 

(k)                                 Neither the Borrower nor any of its ERISA
Affiliates has been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount that is
reasonably expected to result in a Material Adverse Effect.

 

(l)                                     Neither the Borrower nor any of its
ERISA Affiliates has been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or are
then being terminated is reasonably expected to result in a Material Adverse
Effect.

 

(m)                             The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable Environmental Laws and
have obtained and are in material compliance with any permits, approvals or
authorizations required pursuant to Environmental Law, and neither the Borrower
nor any of its Subsidiaries has been cited in writing as being in violation of
any Environmental Laws by any Governmental Authority responsible for or having
jurisdiction over hazardous waste disposal, where the failure to so comply or
being so cited would (in the best judgment of the Borrower) materially affect
the business, consolidated financial position or consolidated results of
operations of the Borrower and its Subsidiaries, to the extent that there is (in
the best judgment of the Borrower) a reasonable possibility that such
non-compliance or being so cited would materially prevent the Borrower from
repaying its obligations under this Agreement in accordance with the terms
hereof.

 

(n)                                 There are no pending or, to the knowledge of
the Borrower, threatened actions, suits or proceedings against the Borrower or
any of its Subsidiaries before any court or arbitrator or other governmental
agency or authority pursuant to any Environmental Law, in which there is (in the
best judgment of the Borrower) a reasonable possibility of an adverse decision
which would materially affect the business, consolidated financial position or
consolidated results of operations of the Borrower and its Consolidated
Subsidiaries to the extent that there is (in the best judgment of the Borrower)
a reasonable possibility that such decision would prevent the Borrower from
repaying its obligations under this Agreement in accordance with the terms
hereof.

 

(o)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, there have been no Releases of Hazardous
Materials at any property currently owned, leased or operated by the Borrower or
any Subsidiary,

 

38

--------------------------------------------------------------------------------


 

or to the knowledge of the Borrower, at any locations formerly owned, leased or
operated by the Borrower or any of its Subsidiaries.

 

(p)                                 As of the Closing Date, since December 31,
2011 there has been no material adverse change in the business, financial
condition, operations, properties or performance of the Borrower and its
Subsidiaries, taken as a whole, or in the ability of the Borrower to perform its
obligations under this Agreement or any Note.

 

(q)                                 [Reserved]

 

(r)                                    None of the Borrower nor any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

(s)                                   The proceeds of the Advances shall be
applied for the purpose specified in Section 5.01(g). No Borrower is engaged as
a substantial part of its activities in the business of purchasing or carrying
Margin Stock. The value of the Margin Stock owned directly or indirectly by the
Borrower or any Subsidiary which is subject to any arrangement (as such term is
used in Section 211.2(g) of Regulation U issued by the Board of Governors of the
Federal Reserve System) hereunder is less than an amount equal to twenty-five
percent (25%) of the value of all assets of the Borrower and/or such Subsidiary
subject to such arrangement.

 

ARTICLE 5
COVENANTS OF THE BORROWER

 

Section 5.01. Affirmative Covenants. So long as any Note or Advance shall remain
unpaid or any Bank shall have any Commitment hereunder, the Borrower will,
unless the Majority Banks shall otherwise consent in writing:

 

(a)                                 Compliance with Laws, Etc. Comply, and cause
each of its Subsidiaries to comply, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith,
except where the failure to do so could not reasonably be expected to affect
(x) the business, consolidated financial position or consolidated results of
operations of the Borrower and its Consolidated Subsidiaries to the extent that
there is a reasonable possibility that such failure would prevent the Borrower
from repaying its obligations in accordance with the terms of this Agreement, or
(y) the legality, validity or enforceability of this Agreement.

 

(b)                                 Reporting Requirements. Furnish to the
Banks:

 

39

--------------------------------------------------------------------------------


 

(i)                                     as soon as available and in any event
within 60 days after the end of each of the first three quarters of each fiscal
year of the Borrower, the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the consolidated
statements of income and shareholders’ equity and the consolidated statement of
cash flows of the Borrower and its Consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by a designated financial officer of the Borrower;

 

(ii)                                  as soon as available and in any event
within 120 days after the end of each fiscal year of the Borrower, a copy of the
annual report for such year for the Borrower and its Consolidated Subsidiaries,
containing financial statements for such year certified by
PricewaterhouseCoopers or other independent public accountants acceptable to the
Majority Banks (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

 

(iii)                               within the designated time frame for the
delivery of financial statements referred to in clauses (i) and (ii) above, a
certificate of a designated financial officer of the Borrower (A) setting forth
in reasonable detail the calculations required to establish whether the Borrower
was in compliance with the requirements of Section 5.02(a), 5.02(d)(v) or 5.03
on the date of such financial statements and (B) stating whether there exists on
the date of such certificate any Default or Event of Default, and, if any
Default or Event of Default then exists, setting forth the details thereof and
the action which the Borrower is taking with respect thereto;

 

(iv)                              promptly after the sending or filing thereof,
copies of all reports which the Borrower sends generally to its security
holders, and copies of all periodic reports (including reports on Form 8-K) and
all registration statements which the Borrower or any Subsidiary files with the
Securities and Exchange Commission (other than registration statements on
Form S-8 or Form 11-K, or registration statements on Form S-3 relating solely to
the registration of securities for resale by the holders thereof);

 

(v)                                 as soon as possible and, in any event,
within 14 Business Days after the Borrower (in its best judgment) has made a
determination pursuant to any notice or claim received by the Borrower or any of
its Subsidiaries to the effect that the Borrower or any of its Subsidiaries is a
potentially responsible party for response costs incurred or to be incurred

 

40

--------------------------------------------------------------------------------


 

at any facility, other than a facility owned or operated by the Borrower or any
of its Subsidiaries under the Comprehensive Environmental Response, Compensation
and Liability Act or any state, foreign or local equivalent, that the potential
liability (taking into account the probability that other Persons will provide
contributions or otherwise share in the response costs to be incurred at the
facility) of the Borrower or any of its Subsidiaries could reasonably be
expected to have a Material Adverse Effect, a copy of such notice or claim and a
statement of an officer of the Borrower explaining the Borrower’s understanding
of the basis for such notice or claim;

 

(vi)                              as soon as possible and, in any event, within
14 Business Days from the date the Borrower (in its best judgment) makes a
determination, pursuant to any notice given with respect to property owned or
operated by the Borrower or any of its Subsidiaries, to any Governmental
Authority under any applicable Environmental Law, reporting a Release of a
Hazardous Material, for which the potential liability (taking into account the
probability that other Persons will provide contributions or otherwise share in
the response costs to be incurred at the facility) of the Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect, a
copy of such notice and a statement of an officer of the Borrower explaining the
Borrower’s understanding of the basis for such notice;

 

(vii)                           as soon as possible and, in any event, within 14
Business Days after the Borrower acquires actual knowledge that the operations
or facilities of the Borrower or any of its Subsidiaries have become the subject
of any state or federal investigation evaluating whether any remedial action
pursuant to the National Contingency Plan, or any state, foreign or local
equivalent, is needed to respond to a Release or threatened Release of a
Hazardous Material, if it could reasonably be expected that the cost to the
Borrower and its Subsidiaries of the anticipated remedial action would have a
Material Adverse Effect, a statement by an officer of the Borrower informing the
Banks of such investigation and explaining the Borrower’s understanding of the
basis for such investigation;

 

(viii)                        as soon as possible and, in any event, within 14
Business Days after the Borrower acquires actual knowledge that any of the
operations or facilities of the Borrower or any of its Subsidiaries become
listed or is proposed for listing on the National Priorities List in accordance
with 40 C.F.R. Part 300, Appendix B, or any state, foreign or local equivalent,
and it could reasonably be expected that the cost to the Borrower and its
Subsidiaries of response costs related thereto would have a Material Adverse
Effect, a statement by an officer of the Borrower so informing the Banks and
explaining the Borrower’s understanding of the basis for such listing or notice;

 

41

--------------------------------------------------------------------------------


 

(ix)                              as soon as possible and in any event within 45
days after the Borrower or any of its ERISA Affiliates acquires actual knowledge
that a Termination Event or Foreign Benefit Event with respect to any Plan or
Foreign Pension Plan, respectively, has occurred, if the aggregate liability
incurred or expected to be incurred pursuant to such Termination Event or
Foreign Benefit Event, together with any other Termination Events or Foreign
Benefit Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect, a statement of an officer of the Borrower describing
such Termination Event and the action, if any, which the Borrower or any of its
ERISA Affiliates proposes to take with respect thereto;

 

(x)                                 promptly and in any event within 7 Business
Days after receipt thereof by the Borrower or any of its ERISA Affiliates,
copies of each notice received by the Borrower or any such ERISA Affiliate from
the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan;

 

(xi)                              promptly and in any event within 14 Business
Days after receipt thereof by the Borrower or any of its ERISA Affiliates from
the sponsor of a Multiemployer Plan, if the amount of liability incurred or
expected to be incurred pursuant to such notice would reasonably be expected to
result in a Material Adverse Effect, a copy of each such notice received by the
Borrower or such ERISA Affiliate concerning (A) the imposition of Withdrawal
Liability by such Multiemployer Plan, (B) the determination that such
Multiemployer Plan is, or is expected to be, in reorganization within the
meaning of Title IV of ERISA, (C) the termination of such Multiemployer Plan
within the meaning of Title IV of ERISA, or (D) the amount of liability
incurred, or expected to be incurred, by the Borrower or any such ERISA
Affiliate, as the case may be, in connection with any event described in clause
(A), (B) or (C) above;

 

(xii)                           as soon as possible and, in any event, within 5
Business Days after the Borrower acquires actual knowledge that either of its
Credit Ratings has changed, written notice informing the Agent of such change;
and

 

(xiii)                        promptly, and in any event as soon as reasonably
practicable, such other information with respect to the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries or ERISA
Affiliates as any Bank through the Agent may from time to time reasonably
request, including, without limitation, Schedule B (Actuarial Information) to
the annual reports (Form 5500 Series) filed with the Internal Revenue Service
for each Plan; and

 

(xiv)                       promptly, and in any event within 5 Business Days
upon any Responsible Officer of the Borrower obtaining actual knowledge

 

42

--------------------------------------------------------------------------------


 

thereof, the Borrower shall provide written notice of (A) the occurrence of any
Default or Event of Default that is then continuing, or (B) the occurrence of
any other event or development that could reasonably be expected to have a
Material Adverse Effect.

 

With respect to any financial statement, report or other document required to be
delivered to the Banks pursuant to clauses (i), (ii) or (iv) above, the Borrower
shall be deemed to have fulfilled its obligation to deliver such document to the
extent that such document has been filed electronically with the Securities and
Exchange Commission and is available on the web site operated by the Securities
and Exchange Commission on or before the date that such document is required to
be delivered pursuant to such clause.

 

(c)                                  Corporate Existence. Subject to
Section 5.02(b), preserve and keep, and will cause each of its Subsidiaries to
preserve and keep, its corporate existence, rights, franchises and licenses in
full force and effect, provided, however, that the Borrower may terminate the
corporate existence of any Subsidiary, or permit the termination or abandonment
of any Subsidiary, or permit the termination or abandonment of any right,
franchise or license if, in the good faith judgment of the appropriate officer
or officers of the Borrower, such termination or abandonment is not materially
disadvantageous to the Borrower and is not materially disadvantageous to the
Banks or the holders of the Notes.

 

(d)                                 Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with sound and reputable insurers (or
self-insure) covering all such properties and risks as are customarily insured
by (or self-insured by), and in amounts not less than those customarily carried
by, corporations engaged in similar businesses and similarly situated.

 

(e)                                  Properties. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, in all material
respects its properties which are deemed by the Borrower or such Subsidiary to
be necessary in the proper conduct of its business in good working order and
condition, ordinary wear and tear excepted.

 

(f)                                   Business. Without prohibiting the Borrower
from making acquisitions or divestitures permitted under Section 5.02(b), remain
in the same businesses, similar businesses or other businesses reasonably
related thereto, taken as a whole, as are carried on at the date of this
Agreement.

 

(g)                                  Use of Proceeds. Use the proceeds of the
Advances made under this Agreement for paying the purchase price in connection
with the Merger and related costs and expenses.

 

(h)                                 Inspection Rights. Permit, and cause each of
its Significant Subsidiaries to permit, representatives designated by the Agent,
at the expense of the Agent, upon reasonable prior notice (given to a senior
financial officer of the Borrower), to visit and inspect its properties, and to
discuss its financial affairs

 

43

--------------------------------------------------------------------------------


 

with its senior officers, and the Borrower will furnish to the Agent from the
books of the Borrower and its Subsidiaries such financial information as the
Agent shall reasonably request upon such reasonable conditions relating to
confidentiality of the material and information so supplied as the Borrower may
impose for compliance with Section 9.13, all at such reasonable times during
regular business hours; provided that, all such inspections, discussions and
information requests shall relate to compliance by the Borrower with the terms
of this Agreement, provided further that, so long as no Event of Default has
occurred and is continuing, such inspections shall be limited to not more than
once per year; and provided further that neither the Borrower nor any of its
Subsidiaries shall be required to disclose any information subject to its
attorney client privilege. The Agent may provide to any Bank such information
obtained by the Agent as a result of such inspection as may reasonably be
requested by such Bank subject to Section 9.13.

 

Section 5.02. Negative Covenants. So long as any Note or Advance shall remain
unpaid or any Bank shall have any Commitment hereunder, the Borrower will not,
without the written consent of the Majority Banks:

 

(a)                                 Liens, Etc. Create or suffer to exist, or
permit any of its Consolidated Subsidiaries to create or suffer to exist, any
lien, security interest or other charge or encumbrance (“Lien”) upon or with
respect to any of its properties (other than Margin Stock), whether now owned or
hereafter acquired, or assign, or permit any of its Consolidated Subsidiaries to
assign, any right to receive income, in each case to secure any Debt of any
Person or entity, other than (i) Liens securing Debt which in the aggregate does
not exceed $150,000,000, or (ii) Liens granted by any Consolidated Subsidiary as
security for any Debt owing to the Borrower or to a Wholly-Owned Consolidated
Subsidiary or Liens in favor of the Agent or any Bank with respect to the Loan
Documents.

 

(b)                                 Consolidations, Mergers and Sales of Assets.
Consolidate with or merge with or into any other Person or sell, lease or
otherwise transfer all or substantially all of the assets of the Borrower and
its Subsidiaries taken as a whole (other than Margin Stock) to any other Person
or permit any Significant Subsidiary to consolidate with, merge into or sell,
lease or otherwise transfer all or substantially all of its assets to any Person
other than the Borrower or a Wholly-Owned Consolidated Subsidiary except:

 

(i)                                     the Borrower may merge or consolidate
with any other entity so long as the Borrower is the surviving entity in such
transaction and immediately after consummation of such transaction no event has
occurred and is continuing which constitutes a Default or Event of Default;

 

(ii)                                  the Borrower may merge into any other
entity solely for the purpose of redomiciling so long as the surviving entity in
such transaction expressly assumes all of the obligations of the Borrower under
this Agreement, under its Notes and under the letter agreement referred to in

 

44

--------------------------------------------------------------------------------


 

Section 2.07(c) and immediately after consummation of such transaction no
Default or Event of Default has occurred and is continuing; and

 

(iii)                               any Significant Subsidiary may consolidate
or merge with or sell, spin off, lease or otherwise transfer all or
substantially all of its assets to any other Person so long as immediately after
consummation of such transaction no event has occurred and is continuing which
constitutes a Default or Event of Default.

 

(c)                                  Use of Proceeds for Securities Purchases.
Use any proceeds of the Advances to acquire any security in any transaction
which is subject to Section 13(d), 13(g) or 14(d) of the Exchange Act except to
the extent such transaction complies with the Exchange Act and the rules and
regulations thereunder.

 

(d)                                 Priority Debt. Permit any Subsidiary to
create, incur or suffer to exist any Priority Debt except (i) Debt under the
Loan Documents, (ii) Debt owed to the Borrower or a Subsidiary, (iii) Debt of
one or more Subsidiaries that become a Subsidiary after the Closing Date and
existing at the time such Subsidiaries become Subsidiaries (and not incurred in
anticipation thereof) in an aggregate principal amount for all Debt incurred or
assumed pursuant to this clause (iii) not to exceed $300,000,000 outstanding at
any time and any extension, renewal, refinancing or replacement thereof in whole
or in part; provided that such renewal, refinancing or replacement does not
(x) increase the aggregate principal amount of such Debt (except for increases
in an amount not to exceed accrued interest, premium, fees and expenses in
connection therewith) and (y) does not change the obligors thereunder, (iv) Debt
secured by any Lien permitted by Section 5.02(a) (and any guarantee of such Debt
by any Subsidiary) and (v) other Debt in an aggregate amount outstanding at any
time, not greater than the greater of 15% of Consolidated Tangible Assets and
$750,000,000 (it being understood that, for the purpose of calculating
utilization of the basket in clause (iii) or this clause (v) Debt of a
Subsidiary and guarantees of such Debt by any other Subsidiary shall not be
double counted).

 

Section 5.03. Financial Covenant. The Borrower will maintain as of the last day
of each Measurement Period (commencing with the Measurement Period ending
December 31, 2012) a ratio of Consolidated EBITDA to Consolidated Interest
Expense of not less than 3.5:1.0.

 

ARTICLE 6
EVENTS OF DEFAULT

 

Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail to pay any principal
of any Note, or of any Advance not evidenced by a Note when due; or

 

45

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall fail to pay any fee under
this Agreement or any interest on any Note (or on any Advance not evidenced by a
Note) within ten days after the due date thereof; or

 

(c)                                  Any written representation or warranty made
by the Borrower herein or in connection with this Agreement or by any Subsidiary
Guarantor in any Subsidiary Guaranty shall prove to have been incorrect in any
material respect when made; provided that if any such representation or warranty
shall have been incorrect through inadvertence or oversight, no Event of Default
shall occur if such representation or warranty shall be made correct within 30
days after the Borrower shall have discovered the error; or

 

(d)                                 The Borrower shall fail to perform or
observe any of the covenants contained in Section 5.02,
Section 5.01(b)(xiv)(A) (other than with respect to any involuntary Lien for
purposes of Section 5.02(a)) or Section 5.03; or the Borrower shall fail to
perform or observe any other term, covenant (including Section 5.02(a) with
respect to any involuntary Lien) or agreement contained in this Agreement or any
Subsidiary Guaranty, other than in (a) or (b) above, on its part to be performed
or observed and such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Bank;
or

 

(e)                                  The Borrower or any of its Subsidiaries
shall fail to pay any principal of or premium or interest on any Debt which is
outstanding in a principal amount of at least $100,000,000 (or its equivalent in
any other currency) in the aggregate (but excluding Debt evidenced by the Notes
or consisting of Advances not evidenced by the Notes) of the Borrower or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Debt; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate the maturity of such Debt; or any such Debt shall
be declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or a prepayment required due to a
voluntary sale or condemnation of collateral securing such Debt, or in the case
of Debt which was Debt of an entity acquired by the Borrower or any of its
Subsidiaries and which Debt was assumed by the Borrower or such Subsidiary as
part of such acquisition, a prepayment required due to a sale or other transfer
or condemnation of assets), prior to the stated maturity thereof; or any “Event
of Default”, as defined in the 5-Year Credit Agreement or the 364-Day Credit
Agreement, shall have occurred; or

 

(f)                                   The Borrower or any of its Significant
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of

 

46

--------------------------------------------------------------------------------


 

creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and in the event of any such proceeding instituted against the
Borrower or any of its Significant Subsidiaries, such proceeding shall remain
undismissed or unstayed for a period of 60 days or shall result in the entry of
an order for relief, the appointment of a trustee or receiver, or other result
adverse to the Borrower or such Significant Subsidiary; or the Borrower or any
of its Significant Subsidiaries shall take any corporate action to authorize any
of the actions set forth above in this subsection (f); or

 

(g)                                  Any judgment or order for the payment of
money (to the extent not covered by insurance under which the insurer has
admitted its liability in writing) in excess of $100,000,000 (or its equivalent
in any other currency) shall be rendered against the Borrower or any of its
Subsidiaries and (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order and there shall be any time at which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect or (ii) enforcement proceedings shall not have
been commenced by any creditor upon such judgment or order and there shall be
any period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(h)                                 A Change of Control shall have occurred;

 

(i)                                     A Termination Event (or Foreign Benefit
Event) occurs which, singly or together with any other Termination Events (and
Foreign Benefit Events) that have occurred, has resulted or could reasonably be
expected to result in a Material Adverse Effect; or

 

(j)                                    Any Subsidiary Guaranty, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the obligations
under the Loan Documents, ceases to be in full force and effect; or the Borrower
contests in writing the validity or enforceability of any Subsidiary Guaranty;
or any Subsidiary Guarantor disavows any of its material obligations under any
Subsidiary Guaranty;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare the
obligation of each Bank to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Majority Banks, by notice to the Borrower, declare the Notes,
any Advances not evidenced by Notes, all interest thereon and all other amounts
payable under this

 

47

--------------------------------------------------------------------------------


 

Agreement to be forthwith due and payable, whereupon the Notes, any Advances not
evidenced by Notes, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided, however, that in the event of an Event of Default described in
Section 6.01(f), (x) the obligation of each Bank to make Advances shall
automatically be terminated and (y) the Notes, any Advances not evidenced by
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Borrower.

 

ARTICLE 7
THE AGENT

 

Section 7.01. Appointment and Authority. Each of the Banks hereby irrevocably
appoints Bank of America to act on its behalf as the Agent hereunder and under
the other Loan Documents and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Banks, and no Borrower shall have rights as a third party
beneficiary of any of such provisions.

 

Section 7.02. Rights as a Bank. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Bank as any other Bank and
may exercise the same as though it were not the Agent and the term “Bank” or
“Banks” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Banks.

 

Section 7.03. Exculpation Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Majority
Banks (or such other number or percentage of the Banks as shall be expressly
provided for herein or in the other

 

48

--------------------------------------------------------------------------------


 

Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Agent or any of its Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 9.01 or Section 6.01 or (ii) in the absence of its own gross negligence
or willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
the Borrower or a Bank.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

 

Section 7.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Bank, the Agent may
presume that such condition is satisfactory to such Bank unless the Agent shall
have received notice to the contrary from such Bank prior to the making of such
Advance. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts

 

49

--------------------------------------------------------------------------------


 

Section 7.05. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

Section 7.06. Resignation of Agent. The Agent may at any time give notice of its
resignation to the Banks and the Borrower. Upon receipt of any such notice of
resignation, the Majority Banks shall have the right, in consultation with and
with the approval of the Borrower (which approval shall not be unreasonably
withheld), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority Banks
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Banks, appoint a successor Agent meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower and the Banks that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Banks under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Bank directly, until such time as the Majority Banks appoint
a successor Agent as provided for above in this Section. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 9.12 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

Section 7.07. Non-Reliance on Agent and Other Banks. Each Bank acknowledges that
it has, independently and without reliance upon the Agent or

 

50

--------------------------------------------------------------------------------


 

any other Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Bank also acknowledges that it will,
independently and without reliance upon the Agent or any other Bank or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 7.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the sole lead arranger shall have no powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Bank hereunder

 

Section 7.09. Indemnification. The Banks agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to the respective
principal amount of Advances then held by each of them (or if no Advances are at
the time outstanding or if any Advances are held by Persons which are not Banks,
ratably according to the respective amounts of their Commitments), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent or under this Agreement; provided that no Bank
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank agrees to reimburse the Agent, as
applicable, promptly on demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
including, without limitation, an exercise of rights pursuant to
Section 5.01(h), to the extent that the Agent is not reimbursed for such
expenses by the Borrower.

 

51

--------------------------------------------------------------------------------


 

ARTICLE 8
[RESERVED]

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, in each case with the written consent of the Borrower (it
being understood that the Borrower shall provide copy to the Agent; provided
that the failure of the Borrower to provide such copy shall not impact the
effectiveness of such amendment on waiver) and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that (a) no amendment, waiver or consent shall,
unless in writing and signed by all the Banks, do any of the following:
(i) waive any of the conditions specified in Section 3.01, 3.02 or 3.03,
(ii) except as set forth in Section 2.08, increase the Commitments of the Banks
or subject the Banks to any additional obligations, (iii) extend the Commitment
Termination Date or the Stated Termination Date, (iv) reduce the principal of,
or interest on, the Advances, the Notes or any fees or other amounts payable
hereunder, (v) postpone any scheduled payment date for the payment of principal
of, or interest on, the Advances, the Notes or any fees payable hereunder,
(vi) change the percentage of the Commitments, or of the aggregate unpaid
principal amount of the Advances, which shall be required for the Banks or any
of the Banks to take any action hereunder or (vii) amend this Section 9.01 and
(b) no amendment, waiver or consent shall, unless in writing and signed by the
Agent, in addition to the Banks required above to take such action, affect the
rights or duties of the Agent under this Agreement.

 

Section 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be in writing and shall be delivered by hand or by overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

 

(i)                                     if to the Borrower, at Ecolab Center,
370 Wabasha Street North, Saint Paul, MN 55102, Attention: Treasurer, Telecopier
No. 651-225-3497, with a copy to the Borrower at the same address, Attention:
General Counsel;

 

(ii)                                  if to any Bank, at its Applicable Lending
Office or such other office specified in the Assignment and Acceptance pursuant
to which it became a party hereto;

 

52

--------------------------------------------------------------------------------


 

 

(iii)          if to the Agent, at its address at Bank of America Plaza, 101 S
Tryon Street, Charlotte NC 28255-0001, Attention: Darleen R. Parmelee,
Telecopier: 704-409-0645;

 

or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent (or as to any Bank, by notice to
the Agent and the Borrower). Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices and other communications sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

(b)           The Borrower hereby agrees that it will provide to the Agent
(unless otherwise agreed to by the Agent) all information, documents and other
materials that it is obligated to furnish to the Agent or the Banks, as
applicable, pursuant to this Agreement, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding, unless otherwise
approved by the Agent, any such communication that (i) relates to a request for
a new, or a Conversion or Continuation of an existing, Borrowing or other
extension of credit (including any election of an interest rate or Interest
Period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or the Borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to the email address specified by the
Agent and pursuant to procedures reasonably acceptable to the Agent. In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner otherwise specified in this Agreement unless otherwise
agreed by the Agent.

 

(c)           The Agent agrees to make the Communications available to the Banks
by posting the Communications on IntraLinks or a substantially similar
electronic transmission system (the “Platform”). The Borrower acknowledges that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.

 

The Borrower hereby further acknowledges that certain of the Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and

 

53

--------------------------------------------------------------------------------


 

other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all Communications that the Borrower intends are
to be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Agent, the Arranger and the
Banks to treat such Communications as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Communications constitute Information, they shall be treated as set
forth in Section 9.13); (y) all Communications marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent and the Arranger shall be entitled to treat any
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not designated “Public Side Information”.

 

(d)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(e)           The Agent agrees that the receipt of the Communications by the
Agent at its e-mail address set forth above shall constitute effective delivery
of the

 

54

--------------------------------------------------------------------------------


 

Communications to the Agent for purposes of Section 9.02. Each Bank agrees that
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes of Section 9.02. Each
Bank agrees to notify the Agent in writing (including by electronic
communication) from time to time of such Bank’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address; provided that (x) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) (provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient), and (y) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

 

Section 9.03. No Waiver; Remedies. No failure on the part of any Bank or the
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 9.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable, out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
one counsel for the Agent with respect thereto and with respect to advising the
Agent as to rights and responsibilities under this Agreement, and all costs and
expenses, if any, of the Agent and the Banks (including, without limitation,
reasonable counsel fees and expenses, which may be allocated costs of counsel
who are employees of any Bank) in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 9.04(a).

 

(b)           If any payment of principal of any Eurodollar Rate Advance is made
other than on the last day of the Interest Period for such Advance, as a result
of acceleration of the maturity of the Notes and Advances not evidenced by the
Notes pursuant to Section 6.01 or for any other reason, the Borrower shall, upon
demand by any Bank (with a copy of such demand to the Agent), pay to the Agent

 

55

--------------------------------------------------------------------------------


 

for the account of such Bank any amounts required to compensate such Bank for
any additional losses (but excluding loss of any Applicable Margin), costs or
expenses which it may reasonably incur as a result of such payment, including,
without limitation, any loss (but excluding loss of any Applicable Margin), cost
or expense reasonably incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Bank to fund or maintain such Advance.
Such Bank’s demand shall set forth the reasonable basis for calculation of such
loss, cost or expense.

 

Section 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making by the Majority Banks of
the request or the granting of the consent specified by Section 6.01 to
authorize the Agent to declare the Notes or Advances due and payable pursuant to
the provisions of Section 6.01, each Bank is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Bank to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Notes
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or any such Note and although such obligations may
be unmatured (other than as provided in clause (b) above); provided that in the
event that any Defaulting Bank shall exercise any such right of set-off, (x) all
amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Agent and the Banks, and (y) the
Defaulting Bank shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to which it
exercised such right of set-off. Each Bank agrees promptly to notify the
Borrower after any such set-off and application made by such Bank; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Bank under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which such Bank may have.

 

Section 9.06. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in any
currency (the “Original Currency”) into another currency (the “Other Currency”)
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency at London, England on the third Business Day preceding that on which
final judgment is given.

 

(b)           The obligation of the Borrower in respect of any sum due in the
Original Currency from it to any Bank or the Agent under the Notes held by such
Bank shall, notwithstanding any judgment in any Other Currency, be discharged

 

56

--------------------------------------------------------------------------------


 

only to the extent that on the Business Day following receipt by such Bank or
the Agent (as the case may be) of any sum adjudged to be so due in such Other
Currency such Bank or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the Original Currency with such Other
Currency; if the amount of the Original Currency so purchased is less than the
sum originally due to such Bank or the Agent (as the case may be) in the
Original Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Bank or the Agent (as the
case may be) against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any Bank or the Agent (as the case
may be) in the Original Currency, such Bank or the Agent (as the case may be)
agrees to remit to the Borrower such excess.

 

Section 9.07. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Bank that such Bank has executed it. The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Bank and no
Bank may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to an assignee in accordance with the provisions of Section 9.08(a),
(b) by way of participation in accordance with the provisions of Section
9.08(e) and (c) by way of pledge or assignment of a security interest subject to
the restrictions of Section 9.08(g) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Banks) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

Section 9.08. Assignments and Participations. (a) Each Bank may, upon obtaining
the prior written consent of the Agent (which consent by any such party shall
not be unreasonably withheld or delayed), assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and Note or
Notes held by it); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all of the assigning Bank’s rights
and obligations so assigned, (ii) the amount of the Commitment (or Advances) of
the assigning Bank being assigned pursuant to each such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
may be in the amount of such Bank’s entire Commitment (or Advances) but
otherwise shall not be less than $10,000,000 and shall be an integral multiple
of $1,000,000 unless the Borrower and the Agent otherwise consent, (iii) each
such assignment shall be to an Eligible Assignee, (iv) the parties to each such

 

57

--------------------------------------------------------------------------------


 

assignment shall (A) execute and deliver to the Agent for its acceptance and
recording in the Register, an Assignment and Acceptance and (B) deliver to the
Agent a processing and recordation fee of $3,500; provided that the Agent may,
in its sole discretion, elect to waive such processing and recording fee, (v) if
no Event of Default has occurred and is continuing, the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed) shall
be required for an assignment by a Bank to an assignee which is not a Bank or an
Affiliate or Approved Fund of a Bank; provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Agent within ten (10) Business Days after having received
notice thereof, and (vi) consent of the Agent shall not be required for an
assignment by a Bank to an assignee which is a Bank or an Affiliate or Approved
Fund of a Bank. Upon such execution, delivery, acceptance and recording, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least two Business Days after the execution thereof,
the Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Bank’s rights and obligations under this Agreement, such
Bank shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the Bank
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Bank makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in
Section 4.01(e) or 5.01(b) and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Bank or any other Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees

 

58

--------------------------------------------------------------------------------


 

that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Bank.

 

(c)           The Agent (or a party designated by the Agent, which may include
the Borrower) shall maintain at its address referred to in Section 9.02 a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Banks and the Commitment
of, and principal amount of the Advances owing to, each Bank from time to time
(the “Register”). The Agent (or its designee) shall also reflect in the Register
the transfer of any portion of any Bank’s interest in the Notes, any Advances
not evidenced by a Note or any other obligations hereunder (collectively, the
“Obligations”), and the Agent (or its designee) shall retain a copy of the
assignment transferring the Obligations for the registration or transfer of the
Obligations, and shall enter the names and addresses of the transferees of the
Obligations. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Banks shall
treat each Person whose name is recorded in the Register as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower at any reasonable time and from time to time upon reasonable
prior notice. Solely for purposes of this Section 9.08(c) and for tax purposes
only, the Agent (or its designee) shall be the Borrower’s agent for purposes of
maintaining the Register and notations of transfer in the Register. The
Obligations are registered obligations and the right, title and interest of any
Bank and/or its assignees in and to such Obligations shall be transferable only
upon notation of such transfer in the Register (and each Note shall expressly so
provide). This Section 9.08(c) shall be construed so that the Obligations are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related Treasury
Regulations.

 

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Bank and an assignee representing that it is an Eligible Assignee, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.

 

(e)           Each Bank may sell participations to one or more banks or other
entities in all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the Note
or Notes held by it); provided, however, that (i) such Bank’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Bank shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Bank shall remain the holder of any such Note and the maker of any
Advance for all purposes of this Agreement, (iv) the Borrower, the Agent and the
other Banks shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement, and
(v) any agreement

 

59

--------------------------------------------------------------------------------


 

between such Bank and any participant in connection with such participating
interest shall not restrict such Bank’s right to agree to any amendment or
waiver of any provision of this Agreement, or any consent to any departure by
the Borrower therefrom, except (to the extent such participant would be affected
thereby) a reduction of the principal of, or interest on, any Advance or
postponement of any date fixed for payment thereof. Each Bank that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Bank
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)            The Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.15 and 2.20 (subject to the requirements and
limitations therein, including the requirements under Section 2.20(f) (it being
understood that the documentation required under Section 2.20(f) shall be
delivered to the participating Bank)) to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (a) of this
Section; provided that such participant (A) agrees to be subject to the
provisions of Sections 2.20(i) and 2.21 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.20, with respect to any participation,
than its participating Bank would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the participant acquired the applicable participation.

 

(g)           Notwithstanding any other provisions set forth in this Agreement,
any Bank at any time may assign, as collateral or otherwise, any of its rights
(including, without limitation, rights to payments of principal of and/or
interest on the Advances) under this Agreement to any Federal Reserve Bank or
any central bank having jurisdiction over such Bank without notice to or consent
of the Borrower, any other Bank or the Agent.

 

Section 9.09. Consent to Jurisdiction. (a) The Borrower hereby irrevocably
submits to the exclusive jurisdiction of any New York State or federal court
sitting in New York City and any appellate court from any thereof in any

 

60

--------------------------------------------------------------------------------


 

action or proceeding arising out of or relating to this Agreement and hereby
irrevocably agrees that all claims in respect of any such action or proceeding
shall be heard and determined in such New York State or in such federal court.
The Borrower hereby irrevocably waives, to the fullest extent that it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any such action or proceeding. The Borrower has irrevocably appointed CT
Corporation System (the “Process Agent”), with an office on the date hereof at
111 Eighth Avenue, New York, New York 10011, United States, as its agent to
receive on behalf of the Borrower and its property service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding. Such service may be made by mailing or delivering a copy
of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address with a copy to the Borrower at its address referred to in
Section 9.02, and the Borrower hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. As an alternative method of
service, the Borrower also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to the Borrower its address referred to in Section 9.02. The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)           Nothing in this Section 9.09 shall affect the right of the Agent
or any Bank to serve legal process in any other manner permitted by law or
affect the right of the Agent or any Bank to bring any action or proceeding
against the Borrower or its property in the courts of any other jurisdictions.

 

Section 9.10. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.11. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

Section 9.12. Indemnification.

 

(a)           Indemnification by the Borrower. The Borrower agrees to indemnify
and hold harmless the Agent, each Bank, and each of their affiliates and their
respective directors, officers, employees and agents (each, an “Indemnified
Party”) from and against any and all claims, damages, liabilities and expenses
(including, without limitation, fees and disbursements of counsel) which may be
incurred by or asserted against any Indemnified Party in connection with or
arising out of any investigation, litigation or proceeding related to the
Advances, the Notes, this Agreement, any of the transactions contemplated
hereby, or the use of the proceeds of the Advances by the Borrower, whether or
not such Indemnified Party is a party thereto, provided that such indemnity
shall not, as to

 

61

--------------------------------------------------------------------------------


 

any Indemnified Party, be available (i) to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party, (ii) to
the extent such claims and liabilities are settled without the consent of the
Borrower (such consent not to be unreasonably withheld), (iii) to the extent
they are found by a final, nonappealable judgment of a court to have resulted
from a breach in any material respect of the obligations of such Indemnified
Party under this Agreement or (iv) arising out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission of the Borrower or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than any such
claim, litigation, investigation or proceeding brought against the Agent or any
Arranger solely in its capacity as such or in fulfillment of its role as Agent,
Lead Arranger or similar role under the Loan Documents). Each Bank agrees to
give the Borrower prompt written notice of any investigation, litigation or
proceeding which may lead to a claim for indemnification under this Section,
provided that the failure to give such notice shall not affect the validity or
enforceability of the indemnification hereunder. Without in any way qualifying
or limiting the Borrower’s indemnification obligation in this Section, to the
extent permitted by applicable law, neither the Borrower nor any Indemnified
Party shall assert, and hereby waive, any claim against any Indemnified Party or
the Borrower (respectively), on any theory of liability, for special, indirect,
consequential or punitive damages (“Excluded Damages”), as opposed to direct or
actual damages, arising out of, in connection with, or as a result of, the
Advances, the Notes, this Agreement, any of the transactions contemplated
hereby, or the use of the proceeds of the Advances by the Borrower.

 

(b)           Payments. All amounts due under this Section shall be payable not
later than twenty Business Days after written demand therefor.

 

(c)           Survival. The agreements in this Section shall survive the
resignation of the Agent the replacement of any Bank, the termination of the
Total Commitments and the repayment, satisfaction or discharge of all the other
obligations hereunder.

 

Section 9.13. Confidentiality. Each Bank hereby agrees that it will use
reasonable efforts to keep confidential any information (as defined below) from
time to time supplied to it by the Borrower under Section 5.01(b) or otherwise
in connection with this Agreement, which the Borrower designates in writing at
the time of its delivery to the Bank is to be treated confidentially (such
information, the “Information”) except that such Information may be disclosed
(a) on a need-to-know basis, to its Affiliates and its Affiliates’ respective
directors, officers, agents, advisors and employees for the evaluation of,
administration of and enforcement of rights under the Loan Documents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),

 

62

--------------------------------------------------------------------------------


 

(b) to the extent requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions no less restrictive than those in this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement, (ii) any pledgee in respect of
all or any portion of such Bank’s rights under this Agreement to secure
obligations of such Bank or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information but in no event less than reasonable care.

 

Section 9.14. Non-reliance by the Banks. Each Bank by its signature to this
Agreement represents and warrants that (i) it has not relied in the extension of
the credit contemplated by this Agreement, nor will it rely in the maintenance
thereof, upon any assets of the Borrower or its Subsidiaries consisting of
Margin Stock as collateral and (ii) after reviewing the financial statements of
the Borrower and its Subsidiaries referred to in Section 4.01(e), such Bank has
concluded therefrom that the consolidated cash flow of the Borrower and its
Subsidiaries is sufficient to support the credit extended to the Borrower
pursuant to this Agreement.

 

Section 9.15. No Indirect Security. Notwithstanding any Section or provision of
this Agreement to the contrary, nothing in this Agreement shall (i) restrict or
limit the right or ability of the Borrower or any of its Subsidiaries to pledge,
mortgage, sell, assign, or otherwise encumber or dispose of any Margin Stock, or
(ii) create an Event of Default arising out of or relating to any such pledge,
mortgage, sale, assignment or other encumbrance or disposition or any agreement
with respect thereto.

 

Section 9.16. Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
BANKS IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE PARTIES HERETO
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY NOTE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A

 

63

--------------------------------------------------------------------------------


 

COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

Section 9.17. USA Patriot Act Notification. Each Bank hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (title III of
Pub.L.107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the Borrower’s name and address and other information that
will allow such Bank to identify the Borrower in accordance with the Act. The
Borrower shall promptly provide any information reasonably requested by a Bank
to comply with the Act.

 

Section 9.18. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger are arm’s-length
commercial transactions between the Borrower and its Affiliates on the one hand,
and the Agent and the Arranger, on the other hand, (B) the Borrower consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agent and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Agent nor the Arranger
have any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates and
neither the Agent nor the Arranger have any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Agent or the Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 9.19. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable

 

64

--------------------------------------------------------------------------------


 

provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 9.19, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Banks shall be limited by Debtor Relief Laws, as determined in good
faith by the Agent, then such provisions shall be deemed to be in effect only to
the extent not so limited.

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written,

 

 

ECOLAB INC.

 

 

 

 

 

 

 

By:

/s/ Ching-Meng Chew

 

 

Name: Ching-Meng Chew

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Darleen R Parmelee

 

 

Name: Darleen R Parmelee

 

 

Title: Assistant Vice President

 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/ George Hlentzas

 

 

Name: George Hlentzas

 

 

Title: Vice President

 

 

Citibank, N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/ Brian Reed

 

 

Name: Brian Reed

 

 

Title: Vice President

 

 

 

 

 

 

 

J.P. Morgan Chase N.A., as a Bank

 

 

 

 

 

 

 

By:

/s/ Tony Yung

 

 

Name: Tony Yung

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

as a Bank

 

 

 

 

 

 

 

By:

/s/ Shuji Yabe

 

 

Name: Shuji Yabe

 

 

Title: Managing Director

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd,

 

as a Bank

 

 

 

 

 

 

 

By:

/s/ Christine Howatt

 

 

Name: Christine Howatt

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

The Royal Bank of Scotland Finance (Ireland), as a Bank

 

 

 

 

 

 

By:

/s/ Len O’Connell

 

 

Name: Len O’Connell

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

 

 

 

By:

/s/ Eddie Cullen

 

 

Name: Eddie Cullen

 

 

Title: Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

 

 

By:

/s/ Carlos L. Lamboglia

 

 

Name: Carlos L. Lamboglia

 

 

Title: Vice President

 

 

 

 

 

 

 

Wells Fargo Bank, National Association,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Peter Kiedrowski

 

 

Name: Peter Kiedrowski

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COMMITMENTS

 

Bank

 

Commitment Amount

 

Bank of America, N.A.

 

$

300,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

100,000,000

 

Citibank, N.A.

 

$

95,000,000

 

J.P. Morgan Chase Bank, N.A.

 

$

95,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

95,000,000

 

U.S. Bank National Association

 

$

95,000,000

 

The Royal Bank of Scotland Finance (Ireland)

 

$

80,000,000

 

Wells Fargo Bank, National Association

 

$

40,000,000

 

Total

 

$

900,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTE

 

Dated:                     , 201

 

FOR VALUE RECEIVED, the undersigned, ECOLAB INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of                      (the
“Bank”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below) the aggregate principal amount of the
Advances (as defined in the Credit Agreement referred to below) made by the Bank
to the Borrower pursuant to the Credit Agreement (as defined below), payment
thereof to be made on the Termination Date (as defined in the Credit Agreement).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

 

Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent (as defined below) at One
Independence Center, 101 N. Tryon St., Charlotte, NC 28255-0001, in same day
funds. Each Advance made by the Bank to the Borrower pursuant to the Credit
Agreement, and all payments made on account of the principal amount thereof,
shall be recorded by the Bank.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Term Loan Credit Agreement, dated as of November 15, 2012 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Ecolab Inc., the Bank and certain other
financial institutions party thereto as “Banks”, and Bank of America, N.A., as
administrative agent for the Bank and such other “Banks” (the “Agent”). The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

ECOLAB INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

[Date]

 

Johnathon T. Clarke

Bank of America

ONE INDEPENDENCE CENTER

101 N TRYON ST

Mail Code: NC1-001-05-46

CHARLOTTE NC 28255-0001

Phone: 980.386.4198

Fax: 704.719.8839

Email: johnathon.clarke@baml.com

 

Ladies and Gentlemen:

 

The undersigned, Ecolab Inc. (the “Borrower”), refers to the Term Loan Credit
Agreement, dated as of November 15, 2012 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, certain Banks party thereto, and Bank of America, N.A., as
administrative agent for said Banks (the “Agent”). The undersigned hereby gives
you notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(A)          The Business Day of the Proposed Borrowing is                     ,
201    .

 

(B)          The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Advances].

 

(C)          The aggregate amount of the Proposed Borrowing is
                        .

 

Exhibit B-1

--------------------------------------------------------------------------------


 

[(D)         The initial Interest Period for each Advance made as part of the
Proposed Borrowing is [       months].(1)

 

The undersigned hereby certifies that the following statements will be true on
the date of the Proposed Borrowing:

 

[(A)         The representations and warranties contained in Section 4.01 (other
than subsection (p) thereof) of the Credit Agreement are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;

 

(B)          No Default has occurred and is continuing, or would result from
such Proposed Borrowing or from the application of the proceeds therefrom;
and](2)

 

[(A)][(C)]       The Credit Ratings of the Borrower are as follows:
                                                [; and].

 

[[(B)][(D)] The Merger Agreement Representations and the Specified
Representations shall be accurate as of the Acquisition Funding Date.](3)

 

 

 

Very truly yours,

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) To be included for a Proposed Borrowing comprised of Eurodollar Advances.

 

(2) To be used unless the Proposed Borrowing constitutes Acquisition Funding (as
defined in the Credit Agreement).

 

(3) To be included if the Proposed Borrowing constitutes Acquisition Funding.

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Bank][their respective capacities as
Banks] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the Credit Agreement and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Bank)][the respective Assignors (in their respective capacities as Banks)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and

 

--------------------------------------------------------------------------------

(1) For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit C-1

--------------------------------------------------------------------------------


 

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by [the][any]
Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]]

 

 

 

3.

 

Borrower:

 

 

 

 

 

 

4.

 

Agent: Bank of America, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

 

Credit Agreement: Term Loan Credit Agreement, dated as of November 15, 2012,
among Ecolab Inc., the Banks from time to time party thereto, and Bank of
America, N.A., as Agent.

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

 

 

Aggregate

 

 

 

 

 

 

 

 

 

 

 

Amount of

 

Amount of

 

Percentage

 

 

 

 

 

 

 

Commitment

 

Commitment

 

Assigned of

 

CUSIP

 

Assignor[s](5)

 

Assignee[s](6)

 

for all Banks(7)

 

Assigned

 

Commitment

 

Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

Effective Date:                                     , 201    [TO BE INSERTED BY
THE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN
THE REGISTER THEREFOR.] The terms set forth in this Assignment and Acceptance
are hereby agreed to:

 

 

ASSIGNOR

 

--------------------------------------------------------------------------------

(5) List each Assignor, as appropriate.

(6) List each Assignee, as appropriate.

(7) Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the trade date and the Effective Date.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to and](8) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:](9)

 

 

 

 

 

ECOLAB INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(8) To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

(9) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit C-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

 

[                                      ](10)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements of an Eligible Assignee under the
Credit Agreement (subject to the receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Bank thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Bank thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by [the][such] Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 4.01(e) thereof, as applicable, and
such other documents and information as it deems appropriate to make its own
credit analysis and decision

 

--------------------------------------------------------------------------------

(10) Describe Credit Agreement at option of Agent.

 

Exhibit C-4

--------------------------------------------------------------------------------


 

to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest, and
(vii) if it is a foreign Bank, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Agent, [the][any] Assignor or any
other Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.

 

2.             Payments. From and after the Effective Date, the Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

3.             General Provisions. This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

Exhibit C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION OF

 

GENERAL COUNSEL OF THE BORROWER

 

(Initial Borrowing by the Borrower)

 

November 15, 2012

 

Bank of America, N.A., as Agent
Bank of America Plaza
101 S. Tryon Street
Charlotte, NC 28255-0001

 

To each of the Lenders party
to the Credit Agreement
referred to below

 

Re: Ecolab Inc.

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 3.01(a)(v) of the Term Loan
Credit Agreement, dated as of the date hereof (the “Credit Agreement”), among
Ecolab Inc. (the “Company”), the financial institutions party thereto as lenders
from time to time (the “Lenders”), and Bank of America, N.A. as administrative
agent for the Lenders (in such capacity, the “Agent”). Terms defined in the
Credit Agreement are used herein as so defined.

 

As Chief Compliance Officer, Associate General Counsel and Assistant Secretary
of the Company, I am familiar with the corporate history and organization of the
Company and its Subsidiaries and the proceedings relating to the authorization,
preparation, execution and delivery of the Credit Agreement.

 

In that connection, I or attorneys under my supervision have examined:

 

(1)                                 The Credit Agreement.

 

(2)                                 The documents furnished by the Company
pursuant to Article 3 of the Credit Agreement.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

(3)                                 The Restated Certificate of Incorporation of
the Company and all amendments thereto through the date hereof (the “Charter”).

 

(4)                                 The By-Laws of the Company and all
amendments thereto through the date hereof (the “By-Laws”).

 

(5)                                 A certificate of the Secretary of State of
Delaware, dated November 1, 2012, attesting to the continued corporate existence
and good standing of the Company in that State.

 

In addition, I or attorneys under my supervision have examined the originals, or
copies certified to my satisfaction, of such other corporate records of the
Company, certificates of public officials and of officers of the Company, and
agreements, instruments and other documents as I have deemed necessary as a
basis for the opinions with respect to the Company expressed below.

 

As to questions of fact material to such opinions, I have, when relevant facts
were not independently established by me, relied upon certificates of the
Company or its officers or of public officials. I have assumed the due execution
and delivery, pursuant to due authorization, of the Credit Agreement by the
Lenders and the Agent.

 

Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the following opinion:

 

(1)                                 The Company is a corporation duly
incorporated, validly existing and in good standing under the General
Corporation Law of the State of Delaware.

 

(2)                                 The execution, delivery and performance by
the Company of the Credit Agreement and the Company’s Notes are within the
Company’s corporate powers, have been duly authorized by all necessary corporate
action under the General Corporation Law of the State of Delaware and, to my
knowledge, will not (i) conflict with the Charter or the By-Laws, (ii) violate
any Applicable Law of the State of Minnesota, the General Corporation Law of the
State of Delaware or any Applicable Law of the United States of America,
(iii) cause a default under any material contractual restriction binding on or,
to my knowledge, affecting the Company or to which any of its property may be
subject or (iv) to my knowledge, except where such contravention would not
result in a Material Adverse Effect, contravene any judicial or administrative
order or decree of

 

Exhibit D-2

--------------------------------------------------------------------------------


 

any governmental authority to which the Company is subject. The Credit Agreement
and the Company’s Notes have been duly executed and delivered on behalf of the
Company under the General Corporation Law of the State of Delaware.

 

(3)                                 No authorization, consent or other approval
of, notice to or filing with any court, governmental authority or regulatory
body pursuant to the Applicable Laws of the State of Minnesota, the General
Corporation Law of the State of Delaware or the Applicable Laws of the United
States of America, which has not been obtained or taken and is not in full force
and effect, is required to authorize or is required in connection with the
execution, delivery or performance by the Company of the Credit Agreement, the
Company’s Notes, or the transactions contemplated thereby.

 

(4)                                 To my knowledge, there are no pending
actions, suits or proceedings against the Company or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official in
which there is (in my best judgment) a reasonable possibility of an adverse
decision which would affect (i) the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries to the extent that there is (in my best judgment) a reasonable
possibility that such decision would prevent the Company from repaying its
obligations under the Credit Agreement and the Company’s Notes in accordance
with the terms thereof, or (ii) the legality, validity, binding effect or
enforceability of the Credit Agreement or any of the Company’s Notes.

 

The opinion set forth above is subject to the following qualifications:

 

(a)                                 In rendering this opinion, my examination of
matters of law has been limited to the Applicable Laws of the State of
Minnesota, the General Corporation Law of the State of Delaware and the
Applicable Laws of the United States of America. “Applicable Laws” shall mean
those laws, rules and regulations which are normally applicable to transactions
of the type contemplated by the Credit Agreement, as such laws are in effect on
the date hereof.

 

Exhibit D-3

--------------------------------------------------------------------------------


 

(b)                                 For purposes of my opinion in paragraph
(2) above, “material contractual restriction” shall mean the restrictions in the
contracts filed by the Company as exhibits to the Company’s annual report on
Form 10-K for the year ended December 31, 2011 and in reports and registration
statements filed with the Securities and Exchange Commission since such date,
and, if not included among such exhibits, restrictions in contracts of the
Company for borrowed money in an amount in excess of $10,000,000.

 

(c)                                  Whenever a statement or opinion herein is
qualified by “to my knowledge” or a similar phrase, it is intended to indicate
that I and members of the Company’s legal department under my supervision who
have rendered substantive legal services in connection with the Credit Agreement
do not have actual knowledge of the accuracy or inaccuracy of such statement or
opinion.

 

I am aware that Skadden, Arps, Slate, Meagher & Flom LLP will rely upon the
opinions set forth herein in rendering its opinion furnished pursuant to
Section 3.01(a)(v) of the Credit Agreement.

 

Except as set forth in the foregoing paragraph, the opinion contained herein is
for the sole benefit of the Agent and the Lenders and their respective
successors and assigns, and may not be relied upon by any other person.

 

 

Very truly yours,

 

 

 

 

 

 

 

By: Michael C. McCormick

 

Exhibit D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTY

 

This SUBSIDIARY GUARANTY AGREEMENT, dated as of                             ,
201    , is made by each of the entities that are signatories hereto (the
“Subsidiary Guarantors”), in favor of BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Agent”) for the banks (collectively, the “Banks”)
parties to the Term Loan Credit Agreement, dated as of November 15, 2012 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ecolab Inc. (the “Borrower”), the Banks,
the Agent and the other financial institutions party thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Banks have severally agreed to
make certain extensions of credit to the Borrower upon the terms and subject to
the conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Subsidiary Guarantor;

 

WHEREAS, the Borrower and the Subsidiary Guarantors are engaged in related
businesses, and each Subsidiary Guarantor will derive substantial direct and
indirect benefit from the making of the credit extensions pursuant to the Credit
Agreement.

 

NOW, THEREFORE, in consideration of the premises, the Subsidiary Guarantors
hereby agree with the Agent, for the ratable benefit of the Banks, as follows:

 

1.                                      Defined Terms.  (a) Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

(b)         As used herein, “Subsidiary Guaranty” means this Subsidiary Guaranty
Agreement, as the same may be amended, supplemented or otherwise modified from
time to time.

 

(c)          The words “herein” and “hereunder” and words of similar import when
used in this Subsidiary Guaranty shall refer to this Subsidiary Guaranty as a
whole and not to any particular provision hereof. The term “including” is by way
of example and not limitation. References herein to

 

Exhibit E-1

--------------------------------------------------------------------------------


 

a Section, subsection or clause shall, unless the context otherwise requires,
refer to the appropriate Section, subsection or clause in this Subsidiary
Guaranty.

 

(d)         As used herein, unless the context requires otherwise, the
masculine, feminine and neuter genders and the singular and plural include one
another.

 

2.                                      The Subsidiary Guaranty. Each of the
Subsidiary Guarantors hereby unconditionally and irrevocably guarantees the due
and punctual payment (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Note issued by the Borrower
(and each Advance made to the Borrower not evidenced by a Note) pursuant to the
Credit Agreement, and the due and punctual payment of all other amounts payable
by the Borrower under the Credit Agreement. Upon failure by the Borrower to pay
punctually any such amount, the Subsidiary Guarantors shall forthwith on demand
jointly and severally pay the amount not so paid in the currency, at the place,
in the manner and with the effect otherwise specified in Article 2 of the Credit
Agreement (including, for the avoidance of doubt, Section 2.20, which shall
apply mutatis mutandis as if each Subsidiary Guarantor were a Borrower). If
payment has become due under this Subsidiary Guaranty as provided in the
preceding sentence, each Subsidiary Guarantor further agrees that if any such
payment in respect of any guaranteed amounts shall be at a place of payment
other than New York and if, by reason of any applicable law, war or civil
disturbance or similar event, payment of such amounts at such place of payment
shall be impossible or, in the judgment of any applicable Bank, not consistent
with the protection of its rights or interests, then, at the election of any
applicable Bank, such Subsidiary Guarantor shall make payment of such amount in
New York.

 

3.                                      Subsidiary Guaranty Unconditional. The
obligations of each Subsidiary Guarantor hereunder shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(a)         any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower under the Credit Agreement or any Note
or the exchange, release or non-perfection of any collateral security therefor;

 

(b)         any modification or amendment of or supplement to the Credit
Agreement or any Note;

 

(c)          any change in the corporate existence, structure or ownership of
the Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets;

 

Exhibit E-2

--------------------------------------------------------------------------------


 

(d)         the existence of any claim, set-off or other rights which any of the
Subsidiary Guarantors may have at any time against the Borrower, the Agent, any
Bank or any other Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(e)          any invalidity or unenforceability relating to or against the
Borrower for any reason of any provision or all of the Credit Agreement or any
Note, or any provision of applicable law or regulation purporting to prohibit
the payment by the Borrower of the principal of or interest on any Advance or
any other amount payable by it under the Credit Agreement; or

 

(f)            any other act or omission to act or delay of any kind by the
Borrower, the Agent, any Bank or any other Person or any other circumstance
whatsoever which might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of any Subsidiary Guarantor’s obligations hereunder
or any Subsidiary Guarantor’s obligations under the Credit Agreement.

 

4.                                      Discharge Only Upon Payment in Full;
Reinstatement in Certain Circumstances. Each Subsidiary Guarantor’s obligations
hereunder shall survive the Termination Date and remain in full force and effect
until the principal of and interest on the Notes, all Advances not evidenced by
the Notes and all other amounts payable by the Borrower under the Credit
Agreement shall have been paid in full; provided that any obligation with
respect to Section 2.20 of the Credit Agreement shall survive as provided for in
Section 2.20(e) of the Credit Agreement. If at any time any payment of the
principal of or interest on any Note, or on any Advance not evidenced by a Note,
or any other amount payable by the Borrower under the Credit Agreement is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, each Subsidiary
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time.

 

5.                                      Waiver by the Subsidiary Guarantors.
Each of the Subsidiary Guarantors irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any right be exhausted or any action be taken
by the Agent, any Bank or any other Person against the Borrower or any other
Person or any collateral security.

 

6.                                      Subrogation. Upon making any payment
hereunder, each Subsidiary Guarantor shall be subrogated to the rights of the
Banks against the Borrower with respect to such payment; provided that none of
the Subsidiary

 

Exhibit E-3

--------------------------------------------------------------------------------


 

Guarantors shall enforce any right or demand or receive any payment by way of
subrogation until all amounts of principal of and interest on the Notes of the
Borrower and all other amounts payable by the Borrower under the Credit
Agreement have been paid in full.

 

7.                                      Stay of Acceleration. In the event that
acceleration of the time for payment of any amount payable by the Borrower under
the Credit Agreement or any of its Notes is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of the Credit Agreement shall nonetheless be
payable by the Subsidiary Guarantors hereunder forthwith on demand by the Agent
for the account of the Banks.

 

8.                                      Set-Off. Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making by the
Majority Banks of the request or the granting of the consent specified by
Section 6.01 of the Credit Agreement to authorize the Agent to declare the Notes
or Advances due and payable pursuant to the provisions of Section 6.01 of the
Credit Agreement, each Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of any Subsidiary Guarantor against any and all of the
obligations of any Subsidiary Guarantor now or hereafter existing under this
Subsidiary Guaranty, the Credit Agreement and the Notes held by such Bank,
irrespective of whether or not such Bank shall have made any demand under this
Agreement or any such Note and although such obligations may be unmatured (other
than as provided in clause (ii) above); provided that in the event that any
Defaulting Bank shall exercise any such right of set-off, (x) all amounts so set
off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.24 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Agent and the Banks, and
(y) the Defaulting Bank shall provide promptly to the Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Bank as
to which it exercised such right of set-off. Each Bank agrees promptly to notify
the Borrower after any such set-off and application made by such Bank; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Bank may have.

 

9.                                      Limitation on Obligations of Subsidiary
Guarantors. The obligations of each Subsidiary Guarantor hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
such

 

Exhibit E-4

--------------------------------------------------------------------------------


 

guarantee subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of applicable law.(1)

 

10.                               Representations and Warranties. Each
Subsidiary Guarantor hereby represents and warrants that:

 

(a)         It is duly organized, validly existing and in good standing (or its
equivalent under local law) under the laws of the jurisdiction of its
organization.

 

(b)         The execution, delivery and performance by it of this Agreement are
within its powers, have been duly authorized by all necessary action, and do not
contravene (i) its constituent documents or (ii) law or any material contractual
restriction binding on such Subsidiary Guarantor.

 

(c)          This Subsidiary Guaranty constitutes a legal, valid and binding
agreement of such Subsidiary Guarantor, enforceable against such Subsidiary
Guarantor in accordance with its terms, subject to any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and to general principles of equity.

 

Each Subsidiary Guarantor agrees that the foregoing representations and
warranties shall be deemed to have been made by such Subsidiary Guarantor on the
date hereof and each date thereafter on which an Advance (other than a
continuation or an Acquisition Funding) is made as though made hereunder on and
as of such date.

 

11.                               Authority of Agent. Each Subsidiary Guarantor
acknowledges that the rights and responsibilities of the Agent under this
Subsidiary Guaranty with respect to any action taken by the Agent or the
exercise or non-exercise by the Agent of any option, right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Subsidiary Guaranty shall, as between the Agent and the Lenders, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Agent and such
Subsidiary Guarantor, the Agent shall be conclusively presumed to be acting as
agent for the Banks with full and valid authority so to act or refrain from
acting, and no Subsidiary Guarantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

--------------------------------------------------------------------------------

(1) Insert any limitation on aggregate amount of Subsidiary Guarantor
obligations.

 

Exhibit E-5

--------------------------------------------------------------------------------


 

12.                               Notices. Each notice, request or other
communication given to any party hereunder shall be given in accordance with
Section 9.02 of the Credit Agreement, with notices to any Subsidiary Guarantor
being delivered to it care of the Borrower.

 

13.                               Consent to Jurisdiction. (a) Each Subsidiary
Guarantor hereby irrevocably submits to the exclusive jurisdiction of any New
York State or federal court sitting in New York City and any appellate court
from any thereof in any action or proceeding arising out of or relating to this
Agreement and hereby irrevocably agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or in
such federal court. Each Subsidiary Guarantor hereby irrevocably waives, to the
fullest extent that it may effectively do so, the defense of an inconvenient
forum to the maintenance of any such action or proceeding. Each Subsidiary
Guarantor hereby irrevocably appoints CT Corporation System (the “Process
Agent”), with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011, United States, as its agent to receive on behalf of such Subsidiary
and its property service of copies of the summons and complaint and any other
process which may be served in any such action or proceeding. Such service may
be made by mailing or delivering a copy of such process to such Subsidiary
Guarantor in care of the Process Agent at the Process Agent’s above address with
a copy to the Subsidiary Guarantor in accordance with this Section 13 and each
Subsidiary Guarantor hereby irrevocably authorizes and directs the Process Agent
to accept such service on its behalf. As an alternative method of service, each
Subsidiary Guarantor also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it as contemplated by this Section 13. Each Subsidiary Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(b)         Nothing in this Section 13 shall affect the right of the Agent or
any Bank to serve legal process in any other manner permitted by law or affect
the right of the Agent or any Bank to bring any action or proceeding against the
Borrower or any Subsidiary or its property in the courts of any other
jurisdictions.

 

14.                               GOVERNING LAW; WAIVER OF JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. EACH OF THE SUBSIDIARY GUARANTORS AND THE AGENT
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG ANY OF THE PARTIES HERETO ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS

 

Exhibit E-6

--------------------------------------------------------------------------------


 

AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

15.                               Judgment. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder in any
currency (the “Original Currency”) into another currency (the “Other Currency”)
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the Original Currency with the Other
Currency at London, England on the third Business Day preceding that on which
final judgment is given.

 

16.                               Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

17.                               Amendments in Writing; No Waiver; Cumulative
Remedies. No amendment, modification, supplement, extension, termination or
waiver of any provision of this Subsidiary Guaranty, no approval or consent
hereunder, and no consent to any departure by any Subsidiary Guarantor herefrom
shall be effective unless in writing signed by each Subsidiary Guarantor and the
Majority Banks and acknowledged by the Agent (or signed by the Agent with the
prior written consent of the Majority Banks), and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure by any Bank or the Agent to exercise, and no delay
by any Bank or the Agent in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Subsidiary Guaranty
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

18.                               Section Headings. Section headings in this
Subsidiary Guaranty are included for convenience of reference only and are not
part of this Subsidiary Guaranty for any other purpose.

 

19.                               Successors and Assigns. This Subsidiary
Guaranty shall be binding upon the successors and assigns of each Subsidiary
Guarantor and shall inure to the benefit of the Agent and the Banks and their
successors and assigns.

 

20.                               Release of Subsidiary Guaranty. (a) All of the
Guaranties shall be released in accordance with Section 4 above.

 

Exhibit E-7

--------------------------------------------------------------------------------


 

(b)                                 If any Subsidiary Guarantor shall cease to
be a Subsidiary of the Borrower or all or substantially all of the assets of a
Subsidiary Guarantor are sold to a Person other than the Borrower or any of its
Subsidiaries, in each case in a transaction not otherwise prohibited by the
Credit Agreement, such Subsidiary Guarantor shall be automatically released from
its Subsidiary Guaranty hereunder, and the Agent shall, at the Borrower’s
expense, promptly execute and deliver such documents as the Borrower may
reasonably request to evidence such release. Such release shall not require the
consent of any Bank or the Agent and the Agent shall be fully protected in
relying on a certificate of the Borrower as to whether the foregoing conditions
are satisfied.

 

(c)                                  If the Borrower shall deliver a notice in
writing to the Agent electing to release a Subsidiary Guarantor from its
obligations under this Subsidiary Guaranty and certifying that, after giving
effect to such release, there shall be no Event of Default, then such Subsidiary
Guarantor shall be automatically released from this Subsidiary Guaranty with
effect from the date of such notice, and the Agent shall, at the Borrower’s
expense, promptly execute and deliver such documents as the Borrower may
reasonably request to evidence such release. Such release shall not require the
consent of the Agent and the Agent shall be fully protected in relying on a
certificate of the Borrower as to whether the foregoing conditions are
satisfied.

 

Exhibit E-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Guaranty
to be duly executed and delivered by its duly authorized officer as of the day
and year first above written.

 

[NAME OF SUBSIDIARY GUARANTOR]

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By:

By:

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

[NAME OF SUBSIDIARY GUARANTOR]

 

[NAME OF SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By:

By:

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Exhibit E-9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Bank of America’s Applicable Lending Office

 

For financial/loan activity/advances, pay down, interest/fees, billing and
payments, rollovers, and rate-settings.

 

Contact Information:

 

Johnathon T. Clarke
Bank of America
ONE INDEPENDENCE CENTER
101 N TRYON ST
Mail Code: NC1-001-05-46
CHARLOTTE NC 28255-0001
Phone: 980.386.4198
Fax: 704.719.8839
Email: johnathon.clarke@baml.com

 

Remittance Information:

 

Bank of America, N.A.
ABA # 026009593
New York, NY
Account # 1366212250600
Attn: Corporate Credit Services
Ref: Ecolab Inc.

 

Other Notices as Administrative Agent: For financial statements, compliance
certificates and commitment change notices, amendments, consents, vote taking,
and matters related to the foregoing.

 

Contact Information:

 

Darleen Parmelee
Bank of America Plaza
101 S TRYON ST
Mail Code: NC1-002-15-36
Charlotte NC 28255-0001
Phone: 980.388.5001
Fax: 704.409.0645
Email: darleen.r.parmelee@baml.com

 

Schedule I-1

--------------------------------------------------------------------------------